Exhibit 10.3

 

EXECUTION VERSION

 

COLLATERAL INTEREST PURCHASE AGREEMENT

 

This COLLATERAL INTEREST PURCHASE AGREEMENT (this “Agreement”) is made as of
February 28, 2019, by and among GPMT Seller LLC, a Delaware limited liability
company (the “Seller”), GPMT 2019-FL2, Ltd., an exempted company incorporated
with limited liability under the laws of the Cayman Islands (the “Issuer”), and
Granite Point Mortgage Trust Inc., a Maryland corporation (“GPMT” and, together
with the Seller, the “Seller Parties”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer desires to purchase from the Seller and the Seller desires
to sell to the Issuer an initial portfolio of Collateral Interests (as defined
in the Indenture), each as identified on Exhibit A attached hereto (the “Closing
Date Collateral Interests”);

 

WHEREAS, the Seller may transfer to the Issuer, and the Issuer may acquire from
the Seller, from time to time, certain other Mortgage Loans, Combined Loans or
Pari Passu Participations, including Reinvestment Collateral Interests and
Exchange Collateral Interests (each as defined in the Indenture and, together
with the Closing Date Collateral Interests, the “Collateral Interests”), and all
payments and collections thereon after the related Subsequent Seller Transfer
Date (as defined below);

 

WHEREAS, in connection with the sale of any Collateral Interests to the Issuer,
the Seller desires to release any interest it may have in such Collateral
Interests and desires to make certain representations and warranties regarding
such Collateral Interests;

 

WHEREAS, the Issuer and GPMT 2019-FL2 LLC, a Delaware limited liability company
(the “Co-Issuer”), each intend to issue (a) the U.S.$386,731,000 Class A Senior
Secured Floating Rate Notes Due 2036 (the “Class A Notes”), (b) the
U.S.$92,816,000 Class A-S Second Priority Secured Floating Rate Notes Due 2036
(the “Class A-S Notes”), (c) the U.S.$54,658,000 Class B Third Priority Secured
Floating Rate Notes Due 2036 (the “Class B Notes”), (d) the U.S.$55,690,000
Class C Fourth Priority Secured Floating Rate Notes Due 2036 (the “Class C
Notes”), (e) the U.S.$63,940,000 Class D Fifth Priority Secured Floating Rate
Notes Due 2036 (the “Class D Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes and the Class C Notes, the “Offered Notes”)
and the Issuer intends to issue the U.S.$42,285,000 Class E Sixth Priority
Floating Rate Notes Due 2036 (the “Class E Notes”) and the U.S.$23,720,000
Class F Seventh Priority Floating Rate Notes Due 2036 (the “Class F Notes” and,
together with the Class E Notes and the Offered Notes, the “Notes”) pursuant to
an indenture, dated as of February 28, 2019 (the “Indenture”), by and among the
Issuer, the Co-Issuer, Seller, as advancing agent, Wilmington Trust, National
Association, as trustee (the “Trustee”) and Wells Fargo Bank, National
Association, as note administrator (in such capacity, the “Note Administrator”);

 

WHEREAS, pursuant to its Governing Documents, certain resolutions of its Board
of Directors and a preferred share paying agency agreement, the Issuer also
intends to issue the

 

--------------------------------------------------------------------------------



 

U.S.$105,192,857 aggregate notional amount preferred shares (the “Preferred
Shares” and, together with the Notes, the “Securities”); and

 

WHEREAS, the Issuer intends to pledge the Collateral Interests purchased
hereunder by the Issuer to the Trustee as security for the Offered Notes.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Defined Terms.

 

Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to such terms in the Indenture.

 

“Assignment of Leases, Rents and Profits”:  With respect to any Mortgage, an
assignment of leases, rents and profits thereunder, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the Mortgaged Property is located to reflect the assignment
of leases to the Mortgagee.

 

“Assignment of Mortgage”:  With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Mortgagee.

 

“Borrower”:  With respect to any Commercial Real Estate Loan, the related
borrower or other obligor thereunder.

 

“Collateral Interest”:  As defined in the Indenture.

 

“Collateral Interest File”:  As defined in the Indenture.

 

“Combined Loan”:  Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all the equity interests in the Borrower under such
Mortgage Loan, as if they are a single loan.  Each Combined Loan shall be
treated as a single loan for all purposes hereunder.

 

“Commercial Real Estate Loan”:  Any Mortgage Loan, Combined Loan or Participated
Loan.

 

“Companion Participation Holder”:  The holder of any Companion Participation.

 

“Cut-off Date”:  With respect to (i) each Closing Date Collateral Interest,
February 9, 2019, and (ii) each Reinvestment Collateral Interest and Exchange
Collateral Interest, the date specified as such in the related Subsequent
Transfer Instrument; provided that the Stated Principal Balance of the Closing
Date Collateral Interests is calculated as of December 31, 2018.

 

“Document Defect”: Any document or documents constituting a part of a Collateral
Interest File that has not been properly executed, has not been delivered within
the time periods

 

2

--------------------------------------------------------------------------------



 

provided for herein, has not been properly executed, is missing, does not appear
to be regular on its face or contains information that does not conform in any
material respect with the corresponding information set forth in the Collateral
Interest Schedule attached hereto as Exhibit A or as set forth on an exhibit to
a Subsequent Transfer Instrument.

 

“Exception Schedule”: The schedule identifying any exceptions to the
representations and warranties made with respect to the Collateral Interests to
be conveyed hereunder, which is attached hereto as Schedule 1(a) to Exhibit B or
as attached to any Subsequent Transfer Instrument.

 

“Future Funding Amount”:  As defined in the Indenture.

 

“Loan Documents”:  The documents evidencing and securing a Collateral Interest.

 

“Material Breach”: As defined in Section 4(e).

 

“Material Document Defect”: A Document Defect that materially and adversely
affects the value of a Collateral Interest, the interest of the Noteholders or
the ownership interests of the Issuer or any assignee thereof in such Collateral
Interest.

 

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in a Borrower under a Mortgage Loan.

 

“Mortgage”:  With respect to each Commercial Real Estate Loan, the mortgage,
deed of trust, deed to secure debt or similar instrument that secures the
Mortgage Note and creates a lien on the fee or leasehold interest in the related
Mortgaged Property.

 

“Mortgage Loan”:  A commercial or multifamily real estate mortgage loan secured
by a first-lien mortgage or deed-of-trust on commercial, multifamily and/or
manufactured housing properties.

 

“Mortgage Note or Note”:  With respect to each Mortgage Loan, the promissory
note evidencing the indebtedness of the related Borrower, together with any
rider, addendum or amendment thereto, or any renewal, substitution or
replacement of such note.

 

“Mortgage Rate”:  The stated rate of interest on a Mortgage Loan.

 

“Mortgaged Property”:  With respect to any Mortgage Loan or Mezzanine Loan, the
property or properties directly or indirectly securing such Mortgage Loan or
Mezzanine Loan, as applicable.

 

“Mortgagee”:  With respect to each Collateral Interest, the party secured by the
related Mortgage.

 

“Non-CLO Custody Collateral Interest”:  The Closing Date Collateral Interests
identified on Exhibit A as Shippan Landing, with respect to which a
Participation Agreement was entered into in connection with the GPMT 2018-FL1
offering.

 

3

--------------------------------------------------------------------------------



 

“Offering Memorandum”:  The offering memorandum, dated February 14, 2019, with
respect to the offering of the Notes issued pursuant to the Indenture.

 

“Pari Passu Participation”:  A fully funded pari passu participation interest in
a Participated Loan.

 

“Participated Loan”:  Any Mortgage Loan or Combined Loan in which a Pari Passu
Participation represents an interest.

 

“Participation”: Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.

 

“Participation Agreement”: With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion Participation.

 

“Participation Custodial Agreement”:  With respect to each Participated Loan
that is a Non-CLO Custody Collateral Interest, that certain Custodial Agreement
entered into in accordance with the related Participation Agreement and pursuant
to which the Participation Custodian holds the loan file with respect to such
Participated Loan.

 

“Participation Custodian”:  With respect to each Participated Loan that is a
Non-CLO Custody Collateral Interest, the document custodian or similar party
under the related Participation Custodial Agreement.

 

“Repurchase Price”: The sum of the following (in each case, without duplication)
as of the date of such repurchase: (i) the then-Stated Principal Balance of such
Collateral Interest, discounted based on the percentage amount of any discount
that was applied when such Collateral Interest was purchased by the Issuer, plus
(ii) accrued and unpaid interest on such Collateral Interest, plus (iii) any
unreimbursed advances made under the Indenture or the Servicing Agreement, plus
(iv) accrued and unpaid interest on advances made under the Indenture or the
Servicing Agreement on the Collateral Interest, plus (v) any reasonable costs
and expenses (including, but not limited to, the cost of any enforcement action
incurred by the Issuer or the Trustee in connection with any such repurchase).

 

“Retained Interest”:  Any origination fees paid on the Collateral Interests and
any interest in respect of any Collateral Interest that accrued prior to the
Closing Date or Subsequent Seller Transfer Date, as applicable, and has not been
paid to Seller.

 

“Servicing File”:  The file maintained by the Servicer with respect to each
Collateral Interest.

 

“Stated Principal Balance”:  With respect to each Collateral Interest, the
principal balance as of the Cut-off Date as reduced (to not less than zero) on
each Payment Date by (i) all payments or other collections of principal of such
Collateral Interest received or deemed received thereon during the related
Collection Period and (ii) any principal forgiven by the Special Servicer and
other principal losses realized in respect of such Collateral Interest during
the related Collection Period.

 

4

--------------------------------------------------------------------------------



 

“Subsequent Seller Transfer Date”: As defined in Section 2(b).

 

“Subsequent Transfer Instrument”: As defined in Section 2(b).

 

2.                                      Purchase and Sale of the Collateral
Interests.

 

(a)                                 Set forth on Exhibit A hereto is a list of
the Closing Date Collateral Interests sold to the Issuer on the Closing Date and
certain other information with respect to each of the Closing Date Collateral
Interests.  The Seller agrees to sell to the Issuer, and the Issuer agrees to
purchase from the Seller, all of the Closing Date Collateral Interests at an
aggregate purchase price of U.S.$824,235,116 (the “Purchase Price”). 
Immediately prior to such sale, the Seller hereby conveys and assigns all right,
title and interest it may have in such Closing Date Collateral Interests to the
Issuer.  The sale and transfer of the Closing Date Collateral Interests to the
Issuer is inclusive of all rights and obligations from the Closing Date forward,
with respect to such Closing Date Collateral Interests, provided, that the sale
and transfer of Closing Date Collateral Interests that are Pari Passu
Participations are made subject to the rights and obligations of the Companion
Participation Holder under the related Participation Agreement, and provided,
however, it expressly excludes any conveyance of any Retained Interest which
shall remain the property of the Seller and shall not be conveyed to the
Issuer.  The Issuer shall cause any Retained Interest to be paid to the Seller
(or the Seller’s designee) promptly upon receipt in accordance with the terms
and conditions hereof, the Servicing Agreement and the Indenture.  For the
avoidance of doubt, the Seller is not transferring any obligation to fund any
Future Funding Amounts under the Participated Loans, all of which will remain
the obligation of the party specified under the related Participation
Agreement.  Delivery or transfer of the Closing Date Collateral Interests shall
be made on February 28, 2019 (the “Closing Date”), at the time and in the manner
agreed upon by the parties.  Upon receipt of evidence of the delivery or
transfer of the Closing Date Collateral Interests to the Issuer or its designee,
the Issuer shall pay or cause to be paid to the Seller the Purchase Price in the
manner agreed upon by the Seller and the Issuer.

 

(b)                                 From time to time, during the period
commencing on the Closing Date and ending on the last day of the Reinvestment
Period (or, in the case of Reinvestment Collateral Interests for which the
Collateral Manager has entered into binding commitments to purchase during the
Reinvestment Period, ending 30 days after the Reinvestment Period), the Seller
may present Reinvestment Collateral Interests to the Issuer for purchase
hereunder, and at any time, the Issuer may acquire an Exchange Collateral
Interest in exchange for a Defaulted Collateral Interest or a Credit Risk
Collateral Interest.  If the Eligibility Criteria, the Acquisition Criteria and
the Acquisition and Disposition Requirements and other conditions set forth in
the Indenture and the conditions set forth in Section 3 below are satisfied with
respect to such Collateral Interests, the Issuer may purchase and the Seller
shall sell and assign, without recourse, except as expressly provided in this
Agreement, to the Issuer, but subject to the other terms and provisions of this
Agreement, all of the right, title and interest of the Seller in and to (i) such
Collateral Interests as identified on the schedule attached to the related
subsequent transfer instrument (a “Subsequent Transfer Instrument”), which
Subsequent Transfer Instrument shall be in the form of Exhibit C hereto and
delivered by the Seller on the date of such sale (each, a “Subsequent Seller
Transfer Date”), and (ii) all amounts received or receivable on such Collateral
Interests, whether now existing or hereafter acquired, after the related
Subsequent Seller Transfer Date (other than amounts due prior to the related
Subsequent Seller Transfer Date).  Such sale and assignment of

 

5

--------------------------------------------------------------------------------



 

Collateral Interests to the Issuer is inclusive of all rights and obligations
from the Subsequent Seller Transfer Date forward, with respect to such
Collateral Interests, provided, however, it expressly excludes any conveyance of
any Retained Interest which shall remain the property of the Seller and shall
not be conveyed to the Issuer hereunder.  The purchase price with respect to
each such Collateral Interest shall be determined by the Collateral Manager or
the Advisory Committee, as applicable, as set forth in the related Subsequent
Transfer Instrument.

 

The sale to the Issuer of Collateral Interests identified on the schedule
attached to the related Subsequent Transfer Instrument shall be absolute and is
intended by the Seller and the Issuer to constitute and to be treated as an
absolute sale of such Collateral Interests by the Seller to the Issuer,
conveying good title free and clear of any liens, claims, encumbrances or rights
of others from the Seller to the Issuer and such Collateral Interests shall not
be part of the Seller’s estate in the event of the insolvency or bankruptcy of
the Seller.  Each schedule attached to a Subsequent Transfer Instrument pursuant
to a sale of one or more of the Collateral Interests is hereby incorporated and
made a part of this Agreement.

 

(c)                                  Within 45 days after the Closing Date (or,
in the case of any Reinvestment Collateral Interest or Exchange Collateral
Interest, within 45 days of the Subsequent Seller Transfer Date), each UCC
financing statement in favor of the Issuer that is required to be filed in
accordance with the definition of “Collateral Interest File” in the Indenture
shall be submitted for filing.  In the event that any such UCC financing
statement is lost or returned unrecorded or unfiled, as the case may be, because
of a defect therein, the Seller shall promptly prepare or cause the preparation
of a substitute therefor or cure or cause the curing of such defect, as the case
may be, and shall thereafter deliver the substitute or corrected document for
recording or filing, as appropriate, at the Seller’s expense.  In the event that
the Seller receives the original filed copy, the Seller shall, or shall cause a
third party vendor or any other party under its control to, promptly upon
receipt of the original recorded or filed copy (and in no event later than 5
Business Days following such receipt) deliver such original to the Custodian,
with evidence of filing thereon.

 

3.                                      Conditions.

 

The obligations of the parties under this Agreement are subject to satisfaction
of the following conditions:

 

(a)                                 the representations and warranties contained
herein shall be accurate and complete (i) as of the Closing Date, except as set
forth in the Exception Schedule, with respect to the Closing Date Collateral
Interests and (ii) as of each Subsequent Seller Transfer Date, except as set
forth in the applicable Subsequent Transfer Instrument, with respect to any
Reinvestment Collateral Interests or Exchange Collateral Interests acquired
hereunder on such Subsequent Seller Transfer Date;

 

(b)                                 on the Closing Date and on each Subsequent
Seller Transfer Date, counsel for the Issuer shall have been furnished with all
such documents, certificates and opinions as such counsel may reasonably request
in order to evidence the accuracy and completeness of any of the
representations, warranties or statements of the Seller Parties, the performance
of any of the Collateral Interests of the Seller hereunder or the fulfillment of
any of the conditions herein contained;

 

6

--------------------------------------------------------------------------------



 

(c)                                  with respect to the Closing Date Collateral
Interests, the issuance of the Securities and receipt by the Issuer of full
payment therefor; and

 

(d)                                 (i) with respect to the Reinvestment
Collateral Interests sold on a Subsequent Seller Transfer Date, such Collateral
Interests shall, collectively and individually (as applicable, after giving
effect to the sale and assignment of such Collateral Interests to the Issuer) be
acquired in accordance with the terms of Section 12.2 of the Indenture and the
purchase price therefor shall be paid to the Seller, and (ii) with respect to
the Exchange Collateral Interests sold on a Subsequent Seller Transfer Date,
such Collateral Interests shall, collectively and individually (as applicable,
after giving effect to the sale and assignment of such Collateral Interests to
the Issuer) be acquired in accordance with the terms of Section 12.1(d) of the
Indenture.

 

4.                                      Covenants, Representations and
Warranties.

 

(a)                                 Each party to this Agreement hereby
represents and warrants to the other party that (i) it is duly organized or
incorporated, as the case may be, and validly existing as an entity under the
laws of the jurisdiction in which it is incorporated, chartered or organized,
(ii) it has the requisite power and authority to enter into and perform this
Agreement, and (iii) this Agreement has been duly authorized by all necessary
action, has been duly executed by one or more duly authorized officers and is
the valid and binding agreement of such party enforceable against such party in
accordance with its terms.

 

(b)                                 The Seller further represents and warrants
to the Issuer (i) with respect to the Closing Date Collateral Interests, as of
the Closing Date and (ii) with respect to any Reinvestment Collateral Interests
and Exchange Collateral Interests, as of the respective Subsequent Seller
Transfer Date, that:

 

(i)                                     immediately prior to the sale of the
Collateral Interests to the Issuer, the Seller shall own the Collateral
Interests, shall have good and marketable title thereto, free and clear of any
pledge, lien, security interest, charge, claim, equity, or encumbrance of any
kind, and upon the delivery or transfer of the Collateral Interests to the
Issuer as contemplated herein, the Issuer shall receive good and marketable
title to the Collateral Interests, free and clear of any pledge, lien, security
interest, charge, claim, equity or encumbrance of any kind;

 

(ii)                                  the Seller acquired its ownership in the
Collateral Interests in good faith without notice of any adverse claim, and upon
the delivery or transfer of the Collateral Interests to the Issuer as
contemplated herein, the Issuer shall acquire ownership in the Collateral
Interests in good faith without notice of any adverse claim;

 

(iii)                               the Seller has not assigned, pledged or
otherwise encumbered any interest in the Collateral Interests (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released);

 

(iv)                              none of the execution, delivery or performance
by the Seller of this Agreement shall (x) conflict with, result in any breach of
or constitute a default (or an event which, with the giving of notice or passage
of time, or both, would constitute a default) under, any term or provision of
the organizational documents of the Seller, or any material

 

7

--------------------------------------------------------------------------------



 

indenture, agreement, order, decree or other material instrument to which the
Seller is party or by which the Seller is bound which materially adversely
affects the Seller’s ability to perform its obligations hereunder or (y) violate
any provision of any law, rule or regulation applicable to the Seller of any
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties which has a material
adverse effect;

 

(v)                                 no consent, license, approval or
authorization from, or registration or qualification with, any governmental
body, agency or authority, nor any consent, approval, waiver or notification of
any creditor or lessor is required in connection with the execution, delivery
and performance by the Seller of this Agreement the failure of which to obtain
would have a material adverse effect except such as have been obtained and are
in full force and effect;

 

(vi)                              it has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.  It is generally able to pay,
and as of the date hereof is paying, its debts as they come due.  It has not
become or is not presently, financially insolvent nor will it be made insolvent
by virtue of its execution of or performance under any of the provisions of this
Agreement within the meaning of the bankruptcy laws or the insolvency laws of
any jurisdiction.  It has not entered into this Agreement or the transactions
effectuated hereby in contemplation of insolvency or with intent to hinder,
delay or defraud any creditor;

 

(vii)                           no proceedings are pending or, to its knowledge,
threatened against it before any federal, state or other governmental agency,
authority, administrative or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which, singularly or in the aggregate, could
materially and adversely affect the ability of the Seller to perform any of its
obligations under this Agreement; and

 

(viii)                        the consideration received by it upon the sale of
the Collateral Interests owned by it constitutes fair consideration and
reasonably equivalent value for such Collateral Interests.

 

(c)                                  The Seller further represents and warrants
to the Issuer (i) with respect to the Closing Date Collateral Interests, as of
the Closing Date and (ii) with respect to any Reinvestment Collateral Interests
and Exchange Collateral Interests, as of the respective Subsequent Seller
Transfer Date, that:

 

(i)                                     the Loan Documents with respect to each
Collateral Interest do not prohibit the Issuer from granting a security interest
in and assigning and pledging such Collateral Interest to the Trustee;

 

(ii)                                  none of the Collateral Interests will
cause the Issuer to have payments subject to foreign or United States
withholding tax;

 

(iii)                               (A) with respect to each Closing Date
Collateral Interest, except as set forth in the Exception Schedule and (B) with
respect to each Reinvestment Collateral Interest and Exchange Collateral
Interest, except as set forth in the applicable Subsequent Transfer

 

8

--------------------------------------------------------------------------------



 

Instrument, the representations and warranties set forth in Exhibit B are true
and correct in all material respects; and

 

(iv)                              the Seller has delivered to the Issuer or its
designee the documents required to be delivered with respect to each Collateral
Interest set forth in the definition of “Collateral Interest File” in the
Indenture.

 

(d)                                 For purposes of the representations and
warranties set forth in Exhibit B, the phrases “to the knowledge of the Seller”
or “to the Seller’s knowledge” shall mean, except where otherwise expressly set
forth in a particular representation and warranty, the actual state of knowledge
of the Seller or any servicer acting on its behalf regarding the matters
referred to, in each case:  (i) at the time of the Seller’s origination or
acquisition of the particular Collateral Interest, after the Seller having
conducted such inquiry and due diligence into such matters as would be
customarily performed by a prudent institutional commercial or multifamily, as
applicable, mortgage lender; and (ii) subsequent to such origination, the Seller
having utilized monitoring practices that would be utilized by a prudent
commercial or multifamily, as applicable, mortgage lender and having made
prudent inquiry as to the knowledge of the servicer servicing such Collateral
Interest on its behalf.  Also, for purposes of such representations and
warranties, the phrases “to the actual knowledge of the Seller” or “to the
Seller’s actual knowledge” shall mean, except where otherwise expressly set
forth below, the actual state of knowledge of the Seller or any servicer acting
on its behalf without any express or implied obligation to make inquiry.  All
information contained in documents which are part of or required to be part of a
Collateral Interest File shall be deemed to be within the knowledge and the
actual knowledge of the Seller.  Wherever there is a reference to receipt by, or
possession of, the Seller of any information or documents, or to any action
taken by the Seller or not taken by the Seller, such reference shall include the
receipt or possession of such information or documents by, or the taking of such
action or the failure to take such action by, the Seller or any servicer acting
on its behalf.

 

(e)                                  The Seller shall, not later than ninety
(90) days from discovery by the Seller or receipt of written notice from any
party to the Indenture of (i) its breach of a representation or a warranty
pursuant to this Agreement that materially and adversely affects the ownership
interests of the Issuer (or the Trustee as its assignee) in a Collateral
Interest or the value of a Collateral Interest or the interests of the
Noteholders therein (a “Material Breach”), or (ii) any Material Document Defect
relating to any Collateral Interest, (1) cure such Material Breach or Material
Document Defect, provided, that, if such Material Breach or Material Document
Defect cannot be cured within such 90-day period (any such 90-day period, the
“Initial Resolution Period”), the Seller shall repurchase the affected
Collateral Interest not later than the end of such Initial Resolution Period at
the Repurchase Price; provided, however, that if the Seller certifies to the
Issuer and the Trustee in writing that (x) any such Material Breach or Material
Document Defect, as the case may be, is capable of being cured in all material
respects but not within the Initial Resolution Period and (y) the Seller has
commenced and is diligently proceeding with the cure of such Material Breach or
Material Document Defect, as the case may be, then the Seller shall have an
additional 90-day period to complete such cure or, failing such, to repurchase
the affected Collateral Interest  (or the related Mortgaged Property); provided,
further, that, if any such Material Document Defect is still not cured in all
material respects after the Initial Resolution Period and any such additional
90-day period solely due to the failure of the Seller to have received the
recorded or filed document, then the Seller shall be entitled to continue to
defer its cure and

 

9

--------------------------------------------------------------------------------



 

repurchase obligations in respect of such Material Document Defect so long as
the Seller certifies to the Trustee every 30 days thereafter that such Material
Document Defect is still in effect solely because of its failure to have
received the recorded or filed document and that the Seller is diligently
pursuing the cure of such Material Document Defect (specifying the actions being
taken); and provided, further, notwithstanding anything to the contrary, the
Seller shall not be entitled to continue to defer its cure and repurchase
obligations in respect of any Material Document Defect for more than 18 months
after beginning of the Initial Resolution Period with respect to such Material
Document Defect, or (2) subject to the consent of a Majority of the Holders of
each Class of Notes (excluding any Note held by the Seller or any of its
affiliates), the Seller shall make a cash payment to the Issuer in an amount
that the Collateral Manager on behalf of the Issuer determines is sufficient to
compensate the Issuer for such breach of representation or warranty or defect
(such payment, a “Loss Value Payment”), which Loss Value Payment will be deemed
to cure such Material Breach or Material Document Defect.  Such repurchase, cure
or Loss Value Payment obligation by the Seller and GPMT’s guarantee of such
obligations pursuant to Section 13 shall be the Issuer’s sole remedy for any
Material Breach or Material Document Defect pursuant to this Agreement with
respect to any Collateral Interest sold to the Issuer by the Seller.

 

(f)                                   Each Seller Party hereby acknowledges and
consents to the collateral assignment by the Issuer of this Agreement and all
right, title and interest thereto to the Trustee, for the benefit of the Secured
Parties, as required in Sections 15.1(f)(i) and (ii) of the Indenture.

 

(g)                                  The Seller hereby covenants and agrees that
it shall perform any provisions of the Indenture made expressly applicable to
the Seller by the Indenture, as required by Section 15.1(f)(i) of the Indenture.

 

(h)                                 Each Seller Party hereby covenants and
agrees that all of the representations, covenants and agreements made by or
otherwise entered into by it in this Agreement shall also be for the benefit of
the Secured Parties, as required by Section 15.1(f)(ii) of the Indenture and
agrees that enforcement of any rights hereunder by the Trustee, the Note
Administrator, the Servicer, or the Special Servicer, as the case may be, shall
have the same force and effect as if the right or remedy had been enforced or
executed by the Issuer but that such rights and remedies shall not be any
greater than the rights and remedies of the Issuer under Section 4(e) above.

 

(i)                                     On or prior to the Closing Date or
Subsequent Seller Transfer Date, as applicable, the Seller shall deliver the
Loan Documents to the Issuer or, at the direction of the Issuer, to the
Custodian, with respect to each Collateral Interest sold to the Issuer
hereunder.  The Seller hereby covenants and agrees, as required by
Section 15.1(f)(iii) of the Indenture, that it shall deliver to the Trustee
duplicate original copies of all notices, statements, communications and
instruments delivered or required to be delivered to the Issuer by each party
pursuant to this Agreement.

 

(j)                                    Each Seller Party hereby covenants and
agrees, as required by Section 15.1(f)(iv) of the Indenture, that it shall not
enter into any agreement amending, modifying or terminating this Agreement
(other than in respect of an amendment or modification to cure any
inconsistency, ambiguity or manifest error, in each case, so long as such
amendment or

 

10

--------------------------------------------------------------------------------



 

modification does not affect in any material respects the interests of any
Secured Party), without notifying the Rating Agencies through the 17g-5 Website
as set forth in the Indenture.

 

(k)                                 GPMT and the Issuer hereby covenant, that at
all times (1) GPMT will qualify as a REIT for U.S. federal income tax purposes
and the Issuer will qualify as a Qualified REIT Subsidiary or other disregarded
entity of GPMT for U.S. federal income tax purposes, or (2) based on an Opinion
of Counsel, the Issuer will be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT other than GPMT, or (3) based on an Opinion of
Counsel, the Issuer will be treated as a foreign corporation that is not engaged
in a trade or business within the United States for U.S. federal income tax
purposes (which Opinion may be conditioned on compliance with certain
restrictions on the investment or other activities of the Issuer and/or the
Servicer on behalf of the Issuer).

 

(l)                                     Except for the agreed-upon procedures
report obtained from the accounting firm engaged to provide procedures involving
a comparison of information in loan files for the Collateral Interests to
information on a data tape relating to the Collateral Interests (the
“Accountants’ Due Diligence Report”), the Seller Parties have not obtained (and,
through and including the Closing Date, will not obtain) any “third party due
diligence report” (as defined in Rule 15Ga-2 under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) in connection with the transactions
contemplated herein and the Offering Memorandum and, except for the accountants
with respect to the Accountants’ Due Diligence Report, the Seller Parties have
not employed (and, through and including the Closing Date, will not employ) any
third party to engage in any activity that constitutes “due diligence services”
within the meaning of Rule 17g-10 under the Exchange Act in connection with the
transactions contemplated herein and in the Offering Memorandum.  The Placement
Agents are third-party beneficiaries of the provisions set forth in this
Section 4(l).

 

(m)                             The Issuer (A) prepared or caused to be prepared
one or more reports on Form ABS-15G (each, a “Form 15G”) containing the findings
and conclusions of the Accountants’ Due Diligence Report and meeting all other
requirements of that Form 15G, Rule 15Ga-2 under the Exchange Act, any other
rules and regulations of the Securities and Exchange Commission and the Exchange
Act; (B) provided a copy of the final draft of the Form 15G to the Placement
Agents at least six business days before the first sale of any Offered Notes;
and (C) furnished each such Form 15G to the Securities and Exchange Commission
on EDGAR at least five business days before the first sale of any Offered Notes
as required by Rule 15Ga-2 under the Exchange Act.

 

(n)                                 With respect to the Closing Date Collateral
Interest referred to on Exhibit A as “St. Paul Place,” if (i) the related
Mortgage Loan has not been amended to be cross-defaulted with the related
Mezzanine Loan and (ii) the related Mortgage Loan and Mezzanine Loan have not
been re-constituted as a single Mortgage Loan, in each case, on or before the
date that is six (6) months after the Closing Date, the Seller shall promptly
repurchase such Collateral Interest from the Issuer for the Par Purchase Price.

 

5.                                      Sale.

 

It is the intention of the parties hereto that each transfer and assignment
contemplated by this Agreement shall constitute a sale of the Collateral
Interests from the Seller

 

11

--------------------------------------------------------------------------------



 

to the Issuer and the beneficial interest in and title to the Collateral
Interests shall not be part of the Seller’s estate in the event of the filing of
a bankruptcy petition by or against the Seller under any bankruptcy law. In the
event that, notwithstanding the intent of the parties hereto, the transfer and
assignment contemplated hereby is held not to be a sale (for non-tax purposes),
this Agreement shall constitute a security agreement under applicable law, and,
in such event, the Seller shall be deemed to have granted, and the Seller hereby
grants, to the Issuer a security interest in the Collateral Interests for the
benefit of the Secured Parties and its assignees as security for the Seller’s
obligations hereunder and the Seller consents to the pledge of the Collateral
Interests to the Trustee.

 

6.                                      Non-Petition.

 

Each Seller Party agrees not to institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year and one day or, if longer, the applicable preference period then
in effect after the payment in full of all Notes issued under the Indenture. 
This Section 6 shall survive the termination of this Agreement for any reason
whatsoever.

 

7.                                      Amendments.

 

This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
satisfaction of the Rating Agency Condition.

 

8.                                      Communications.

 

Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or first-class registered mail, or the closest local equivalent
thereto, or by facsimile transmission confirmed by personal delivery or by
courier or first-class registered mail as follows:

 

To the
Seller:                                                                        
GPMT Seller LLC
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com

 

To the
Issuer:                                                                     
GPMT 2019-FL2, Ltd.
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com

 

with a copy to the Seller (as addressed above);

 

To
GPMT:                                                                                     
Granite Point Mortgage Trust Inc.

 

12

--------------------------------------------------------------------------------



 

590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com

 

or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.

 

9.                                      Governing Law and Consent to
Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PROVISIONS THEREOF (OTHER THAN TITLE 14 OF ARTICLE 5 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(b)                                 The parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York and any court in the State of New York located in
the City and County of New York, and any appellate court hearing appeals from
the Courts mentioned above, in any action, suit or proceeding brought against it
and to or in connection with this Agreement or the transaction contemplated
hereunder or for recognition or enforcement of any judgment, and the parties
hereto hereby irrevocably and unconditionally agree that all claims in respect
of any such action or proceeding may be heard or determined in such New York
State court or, to the extent permitted by law, in such federal court. The
parties hereto agree that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in any inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
subject matter thereof may not be litigated in or by such courts.

 

(c)                                  To the extent permitted by applicable law,
the parties hereto shall not seek and hereby waive the right to any review of
the judgment of any such court by any court of any other nation or jurisdiction
which may be called upon to grant an enforcement of such judgment.

 

(d)                                 The Issuer irrevocably appoints Corporation
Service Company, as its agent for service of process in New York in respect of
any such suit, action or proceeding. The Issuer agrees that service of such
process upon such agent shall constitute personal service of such process upon
it.

 

(e)                                  Each Seller Party irrevocably consents to
the service of any and all process in any action or proceeding by the mailing by
certified mail, return receipt requested, or delivery requiring proof of
delivery of copies of such process to it at the address set forth in Section 8
hereof.

 

13

--------------------------------------------------------------------------------



 

10.                               Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Agreement in Portable Document Format (PDF) or by facsimile transmission shall
be as effective as delivery of a manually executed original counterpart to this
Agreement.

 

11.                               Limited Recourse Agreement.

 

All obligations of the Issuer arising hereunder or in connection herewith are
limited in recourse to the Collateral and to the extent the proceeds of the
Collateral, when applied in accordance with the Priority of Payments, are
insufficient to meet the obligations of the Issuer hereunder in full, the Issuer
shall have no further liability in respect of any such outstanding obligations
and any obligations of, and claims against, the Issuer, arising hereunder or in
connection herewith, shall be extinguished and shall not thereafter revive.  The
obligations of the Issuer hereunder or in connection herewith will be solely the
corporate obligations of the Issuer and the Seller Parties will not have
recourse to any of the directors, officers, employees, shareholders or
affiliates of the Issuer with respect to any claims, losses, damages,
liabilities, indemnities or other obligations in connection with any
transactions contemplated hereby or in connection herewith.  This Section 11
shall survive the termination of this Agreement for any reason whatsoever.

 

12.                               Assignment and Assumption.

 

With respect to the Collateral Interests that are subject to a Participation
Agreement, the parties hereto intend that the provisions of this Section 12
serve as an assignment and assumption agreement between the Seller, as the
assignor, and the Issuer, as the assignee.  Accordingly, the Seller hereby (and
in accordance with and subject to all other applicable provisions of this
Agreement) assigns, grants, sells, transfers, delivers, sets over, and conveys
to the Issuer all right, title and interest of the Seller in, to and arising out
of the related Participation Agreement and the Issuer hereby accepts (subject to
applicable provisions of this Agreement) the foregoing assignment and assumes
all of the rights and obligations of the Seller with respect to related
Participation Agreement from and after the Closing Date.  In addition, the
Issuer acknowledges that each of such Collateral Interests will be serviced by,
and agrees to be bound by, the terms of the applicable Servicing Agreement (as
defined in the related Participation Agreement).

 

13.                               Guarantee by GPMT.

 

(a)                                 GPMT hereby unconditionally and irrevocably
guarantees to the Issuer the due and punctual payment of all sums due by, and
the performance of all obligations of, the Seller under Section 4(e) of this
Agreement, as and when the same shall become due and payable (after giving
effect to any applicable grace period) according to the terms hereof.  In the
case of the failure of the Seller to make any such payment or perform such
obligation as and when due, GPMT hereby agrees to make such payment or cause
such payment to be made or perform such obligation or cause such obligation to
be performed, promptly upon written demand by the Issuer to GPMT,

 

14

--------------------------------------------------------------------------------



 

but any delay in providing such notice shall not under any circumstances reduce
the liability of GPMT or operate as a waiver of Issuer’s right to demand payment
or performance.

 

(b)                                 This guarantee shall be a guaranty of
payment and performance, and the obligations of GPMT under this guarantee shall
be continuing, absolute and unconditional.  GPMT waives any and all defenses it
may have arising out of:  (i) the validity or enforceability of this Agreement;
(ii) the absence of any action to enforce the same; (iii) the rendering of any
judgment against the Seller or any action to enforce the same; (iv) any waiver
or consent by the Issuer or any amendment or other modification to this
Agreement; (v) any defense to payment hereunder based upon suretyship defenses;
(vi) the bankruptcy or insolvency of the Seller, (vii) any defense based on
(A) the entity status of the Seller, (B) the power and authority of the Seller
to enter into this Agreement and to perform its obligations hereunder or (C) the
legality, validity and enforceability of Seller’s obligation under this
Agreement, or (viii) any other defense, circumstances or limitation of any
nature whatsoever that would constitute a legal or equitable discharge of a
guarantor or other third party obligor.  This guarantee shall continue to remain
in full force and effect in accordance with its terms notwithstanding the
renewal, extension, modification, or waiver, in whole or in part, of any of
Seller’s obligations under this Agreement or the Indenture that are subject to
this guarantee.

 

(c)                                  GPMT waives (i) diligence, presentment,
demand for payment, protest and notice of nonpayment or dishonor and all other
notices and demands relating to this Agreement and (ii) any requirement that the
Issuer proceed first against the Seller under this Agreement or otherwise
exhaust any right, power or remedy under this Agreement before proceeding
hereunder.

 

[SIGNATURE PAGES FOLLOW]

 

15

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Collateral Interest Purchase Agreement as of the day and year first above
written.

 

 

GPMT SELLER LLC

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

GPMT 2019-FL2 – Collateral Interest Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

GPMT 2019-FL2, LTD.

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Authorized Signatory

 

GPMT 2019-FL2 – Collateral Interest Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

GRANITE POINT MORTGAGE TRUST INC.

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

GPMT 2019-FL2 – Collateral Interest Purchase Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LIST OF CLOSING DATE COLLATERAL INTERESTS

 

Collateral Interest

 

Cut-Off Date Balance

 

Collateral Interest Type

 

 

 

 

 

The Meier & Frank Building

 

$

58,967,901

 

Pari Passu Participation

Shippan Landing

 

$

54,298,318

 

Pari Passu Participation

100 Jefferson Road

 

$

47,484,318

 

Pari Passu Participation

St. Paul Place

 

$

46,002,213

 

Pari Passu Participation/Senior Mezz

One Union Center

 

$

44,593,151

 

Pari Passu Participation

Snow King Resort

 

$

41,000,000

 

Pari Passu Participation

St. Jean Apartments

 

$

40,478,228

 

Pari Passu Participation

Andover Landing

 

$

39,572,154

 

Pari Passu Participation/Senior Mezz

The Quinn at Westchase

 

$

38,325,871

 

Pari Passu Participation

Mill and Main

 

$

32,012,287

 

Pari Passu Participation

58-30 Grand Avenue

 

$

29,403,500

 

Pari Passu Participation

The Bloc

 

$

28,966,000

 

Whole Mortgage Loan

South City Plaza

 

$

28,569,014

 

Pari Passu Participation

Flats on LaSalle

 

$

26,885,000

 

Pari Passu Participation

Moxy Hotel

 

$

26,000,000

 

Whole Mortgage Loan

100 Park

 

$

24,330,000

 

Pari Passu Participation

One Commerce

 

$

23,779,823

 

Pari Passu Participation

446 West 14th Street

 

$

21,060,843

 

Pari Passu Participation

The Grand Hotel

 

$

20,500,000

 

Pari Passu Participation

Kenwood Village

 

$

19,500,000

 

Pari Passu Participation

Gramercy Plaza

 

$

18,980,249

 

Pari Passu Participation

Pueblo del Sol

 

$

18,700,000

 

Whole Mortgage Loan

Vantage on the Park

 

$

18,423,346

 

Pari Passu Participation

500 EJC

 

$

18,187,500

 

Pari Passu Participation

Wilton Shoppes

 

$

16,353,142

 

Pari Passu Participation

Alpine Creek Apartments

 

$

16,000,000

 

Pari Passu Participation

One Pine Apartments

 

$

13,500,000

 

Pari Passu Participation

Plaza at Eastlake

 

$

13,160,000

 

Pari Passu Participation

 

Exhibit A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

COLLATERAL INTEREST REPRESENTATIONS AND WARRANTIES

 

A.                                    Representations and Warranties Concerning
Collateral Interests.  With respect to each Collateral Interest:

 

(1)         Ownership of Collateral Interest.  At the time of the sale, transfer
and assignment to the Issuer, no Collateral Interest was subject to any
assignment (other than assignments to the Seller) or pledge, and the Seller had
good title to, and was the sole owner of, each Collateral Interest free and
clear of any and all liens, charges, pledges, encumbrances, participations
(other than with respect to the related Participation Agreement), any other
ownership interests on, in or to such Collateral Interest other than any
servicing rights appointment or similar agreement.  Seller has full right and
authority to sell, assign and transfer each Collateral Interest, and the
assignment to the Issuer constitutes a legal, valid and binding assignment of
such Collateral Interest free and clear of any and all liens, pledges, charges
or security interests of any nature encumbering such Mortgage Loan.

 

(2)         Collateral Interest Schedule.  The information pertaining to each
Collateral Interest which is set forth in Exhibit A to the Collateral Interest
Purchase Agreement is true and correct in all material respects as of the
Cut-off Date and contains all information required by the Collateral Interest
Purchase Agreement to be contained therein.

 

B.                                    Representations and Warranties Concerning
Mortgage Loans.  With respect to each Mortgage Loan:

 

(1)         Whole Loan.  Each Mortgage Loan is a whole loan and not a
participation interest in a loan.

 

(2)         Loan Document Status. Each related Mortgage Note, Mortgage,
Assignment of Leases, Rents and Profits (if a separate instrument), guaranty and
other agreement executed by or on behalf of the related Borrower, guarantor or
other obligor in connection with such Mortgage Loan is the legal, valid and
binding obligation of the related Borrower, guarantor or other obligor (subject
to any non-recourse provisions contained in any of the foregoing agreements and
any applicable state anti-deficiency, one action, or market value limit
deficiency legislation), as applicable, and is enforceable in accordance with
its terms, except (i) as such enforcement may be limited by (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law) and (ii) that certain provisions in such Loan
Documents (including, without limitation, provisions requiring the payment of
default interest, late fees or prepayment/yield maintenance fees, charges and/or
premiums) are, or may be, further limited or rendered unenforceable by or under
applicable law, but (subject to the limitations set forth in clause (i) above)
such limitations or unenforceability will not render such Loan Documents invalid
as a whole or materially interfere with the mortgagee’s realization of the
principal benefits and/or security provided thereby (clauses (i) and
(ii) collectively, the “Standard Qualifications”).

 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the

 

Exhibit B-1

--------------------------------------------------------------------------------



 

related Mortgage Notes, Mortgages or other Loan Documents, including, without
limitation, any such valid offset, defense, counterclaim or right based on
intentional fraud by Seller in connection with the origination of the Mortgage
Loan, that would deny the mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)   Mortgage Provisions.  The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, non-judicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)   Loan Document Status; Waivers and Modifications.  Since origination and
except by written instruments set forth in the related Collateral Interest File
or as otherwise provided in the related Loan Documents (a) the material terms of
the Mortgage, Mortgage Note, Mortgage Loan guaranty, Participation Agreement, if
applicable, and related Loan Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect that
could be reasonably expected to have a material adverse effect on such Mortgage
Loan; (b) no related Mortgaged Property or any portion thereof has been released
from the lien of the related Mortgage in any manner which materially interferes
with the security intended to be provided by such Mortgage or the use or
operation of the remaining portion of such Mortgaged Property; and (c) neither
the related Borrower nor the related guarantor nor the related participating
institution has been released from its material obligations under the Mortgage
Loan or Participation, if applicable.  With respect to each Mortgage Loan,
except as contained in a written document included in the Collateral Interest
File, there have been no modifications, amendments or waivers, that could be
reasonably expected to have a material adverse effect on such Mortgage Loan
consented to by Seller on or after the Cut-off Date.

 

(5)   Lien; Valid Assignment.  Subject to the Standard Qualifications, each
Assignment of Mortgage and assignment of Assignment of Leases, Rents and Profits
to the Issuer constitutes a legal, valid and binding assignment to the Issuer. 
Each related Mortgage and Assignment of Leases, Rents and Profits is freely
assignable without the consent of the related Borrower.  Each related Mortgage
is a legal, valid and enforceable first lien on the related Borrower’s fee or
leasehold interest in the Mortgaged Property in the principal amount of such
Mortgage Loan or allocated loan amount (subject only to Permitted Encumbrances
(as defined below) and the exceptions to paragraph (6) set forth in Schedule
1(a) to this Exhibit B (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).

 

Exhibit B-2

--------------------------------------------------------------------------------



 

Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in rents or other personal property to
the extent that possession or control of such items or actions other than the
filing of Uniform Commercial Code (“UCC”) financing statements is required in
order to effect such perfection.

 

(6)   Permitted Liens; Title Insurance.  Each Mortgaged Property securing a
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage Loan (or with respect
to a Mortgage Loan secured by multiple properties, an amount equal to at least
the allocated loan amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in escrow
or reserves), that insures for the benefit of the owner of the indebtedness
secured by the Mortgage, the first priority lien of the Mortgage, which lien is
subject only to (a) the lien of current real property taxes, water charges,
sewer rents and assessments not yet due and payable; (b) covenants, conditions
and restrictions, rights of way, easements and other matters of public record;
(c) the exceptions (general and specific) and exclusions set forth in such Title
Policy or appearing of record; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; and (f) if the related Mortgage Loan is
cross-collateralized and cross-defaulted with another Mortgage Loan (each a
“Crossed Mortgage Loan”), the lien of the Mortgage for another Mortgage Loan
that is cross-collateralized and cross-defaulted with such Crossed Mortgage
Loan, provided that none of which items (a) through (f), individually or in the
aggregate, materially and adversely interferes with the value or current use of
the Mortgaged Property or the security intended to be provided by such Mortgage
or the Borrower’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”).  Except as contemplated by
clause (f) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage.  Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)   Junior Liens.  It being understood that B notes secured by the same
Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens,
except for any Crossed Mortgage Loan, there are, as of origination, and to the
Seller’s knowledge, as of the Cut-off Date, no subordinate mortgages or junior
liens securing the payment of money encumbering the related Mortgaged Property
(other than Permitted Encumbrances and the Title Exceptions, taxes and
assessments, mechanics and materialmen’s liens (which are the subject of the
representation in paragraph (5) above), and equipment and other personal
property financing).  Other than any Mezzanine Loan that is part of a Combined
Loan, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Borrower except as set forth in Schedule 1(b).

 

Exhibit B-3

--------------------------------------------------------------------------------



 

(8)   Assignment of Leases, Rents and Profits.  There exists as part of the
related Collateral Interest File an Assignment of Leases, Rents and Profits
(either as a separate instrument or incorporated into the related Mortgage).
Subject to the Permitted Encumbrances and the Title Exceptions, each related
Assignment of Leases, Rents and Profits creates a valid first-priority
collateral assignment of, or a valid first-priority lien or security interest
in, rents and certain rights under the related lease or leases, subject only to
a license granted to the related Borrower to exercise certain rights and to
perform certain obligations of the lessor under such lease or leases, including
the right to operate the related leased property, except as the enforcement
thereof may be limited by the Standard Qualifications.  The related Mortgage or
related Assignment of Leases, Rents and Profits, subject to applicable law,
provides that, upon an event of default under the Mortgage Loan, a receiver is
permitted to be appointed for the collection of rents or for the related
mortgagee to enter into possession to collect the rents or for rents to be paid
directly to the mortgagee.

 

(9)   UCC Filings.  If the related Mortgaged Property is operated as a
hospitality property, the Seller has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, have been submitted in proper
form for filing and/or recording), UCC financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Mortgage Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by such Borrower and located on the related Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Loan Documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be.  Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above.  No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)    Condition of Property.  Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within twelve months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than twelve months
prior to the Cut-off Date.  To the Seller’s knowledge, based solely upon due
diligence customarily performed in connection with the origination of comparable
mortgage loans, as of the Closing Date, each related Mortgaged Property was free
and clear of any material damage (other than (i) any damage or deficiency that
is estimated to cost less than $50,000 to repair, (ii) any deferred maintenance
for which escrows were established at origination and (iii) any damage fully
covered by insurance) that would affect materially and adversely the use or
value of such Mortgaged Property as security for the Mortgage Loan.

 

(11)    Taxes and Assessments.  All real estate taxes, governmental assessments
and other similar outstanding governmental charges (including, without
limitation, water and sewage charges),

 

Exhibit B-4

--------------------------------------------------------------------------------



 

or installments thereof, that could be a lien on the related Mortgaged Property
that would be of equal or superior priority to the lien of the Mortgage and that
prior to the Cut-off Date have become delinquent in respect of each related
Mortgaged Property have been paid, or an escrow of funds has been established in
an amount sufficient to cover such payments and reasonably estimated interest
and penalties, if any, thereon.  For purposes of this representation and
warranty, real estate taxes and governmental assessments and other outstanding
governmental charges and installments thereof shall not be considered delinquent
until the earlier of (a) the date on which interest and/or penalties would first
be payable thereon and (b) the date on which enforcement action is entitled to
be taken by the related taxing authority.

 

(12)    Condemnation.  As of the date of origination and to the Seller’s
knowledge as of the Cut-off Date, there is no proceeding pending, and, to the
Seller’s knowledge as of the date of origination and as of the Cut-off Date,
there is no proceeding threatened, for the total or partial condemnation of such
Mortgaged Property that would have a material adverse effect on the value, use
or operation of the Mortgaged Property.

 

(13)    Actions Concerning Mortgage Loan.  To the Seller’s knowledge, based on
evaluation of the Title Policy (as defined in paragraph 6), an engineering
report or property condition assessment as described in paragraph 10, applicable
local law compliance materials as described in paragraph 24, reasonable and
customary bankruptcy, civil records, UCC-1, and judgment searches of the
Borrowers and guarantors, and the ESA (as defined in paragraph 40), on and as of
the date of origination and as of the Cut-off Date, there was no pending or
filed action, suit or proceeding, involving any Borrower, guarantor, or
Borrower’s interest in the Mortgaged Property, an adverse outcome of which would
reasonably be expected to materially and adversely affect (a) such Borrower’s
title to the Mortgaged Property, (b) the validity or enforceability of the
Mortgage, (c) such Borrower’s ability to perform under the related Mortgage
Loan, (d) such guarantor’s ability to perform under the related guaranty,
(e) the principal benefit of the security intended to be provided by the Loan
Documents or (f) the current principal use of the Mortgaged Property.

 

(14)    Escrow Deposits.  All escrow deposits and payments required to be
escrowed with lender pursuant to each Mortgage Loan are in the possession, or
under the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with lender under the related Loan Documents are being conveyed by the
Seller to the Issuer or its servicer.

 

(15)    No Holdbacks.  The Stated Principal Balance as of the Cut-off Date of
the Collateral Interest attached as Exhibit A to this Agreement has been fully
disbursed as of the Cut-off Date and there is no requirement for future advances
thereunder except in those cases where the full amount of the Mortgage Loan has
been disbursed but a portion thereof is being held in escrow or reserve accounts
pending the satisfaction of certain conditions relating to leasing, repairs or
other matters with respect to the related Mortgaged Property, the Borrower or
other considerations determined by Seller to merit such holdback.

 

(16)    Insurance.  Each related Mortgaged Property is, and is required pursuant
to the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that

 

Exhibit B-5

--------------------------------------------------------------------------------



 

includes replacement cost valuation issued by an insurer meeting the
requirements of the related Loan Documents and having a claims-paying or
financial strength rating of any one of the following:  (i) at least “A-:VII”
from A.M. Best Company, (ii) at least “A3” (or the equivalent) from Moody’s
Investors Service, Inc. (“Moody’s”) or (iii) at least “A-” from Standard &
Poor’s Ratings Services, a Standard & Poor’s Financial Services LLC Business
(“S&P”) (collectively the “Insurance Rating Requirements”), in an amount
(subject to a customary deductible) not less than the lesser of (1) the original
principal balance of the Mortgage Loan and (2) the full insurable value on a
replacement cost basis of the improvements, furniture, furnishings, fixtures and
equipment owned by the Borrower and included in the Mortgaged Property (with no
deduction for physical depreciation), but, in any event, not less than the
amount necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in an amount that is at least equal
to the lesser of (1) the outstanding principal balance of the Mortgage Loan and
(2) the maximum amount of such insurance available under the National Flood
Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Borrower is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by the Seller for
loans originated for securitization, and in any event not less than $1 million
per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable, was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable, would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was

 

Exhibit B-6

--------------------------------------------------------------------------------



 

obtained by an insurer rated at least “A:VII” by A.M. Best Company or “A3” (or
the equivalent) from Moody’s or “A-” by S&P, in an amount not less than 100% of
the SEL or PML, as applicable.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan, the lender (or a
trustee appointed by it) having the right to hold and disburse such proceeds as
the repair or restoration progresses, or (b) to the reduction of the outstanding
principal balance of such Mortgage Loan together with any accrued interest
thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the lender under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee.  Each related Mortgage Loan
obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for related
premiums.  All such insurance policies (other than commercial liability
policies) require at least 10 days’ prior notice to the lender of termination or
cancellation arising because of nonpayment of a premium and at least 30 days
prior notice to the lender of termination or cancellation (or such lesser
period, not less than 10 days, as may be required by applicable law) arising for
any reason other than non-payment of a premium and no such notice has been
received by Seller.

 

(17)    Access; Utilities; Separate Tax Lots.  Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Borrower to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created or the non-recourse
carveout guarantor under the Mortgage Loan has indemnified the mortgagee for any
loss suffered in connection therewith.

 

(18)    No Encroachments.  To Seller’s knowledge based solely on surveys
obtained in connection with origination (which may have been a previously
existing “as built” survey) and the lender’s Title Policy (or, if such policy is
not yet issued, a pro forma title policy, a preliminary title policy with escrow
instructions or a “marked up” commitment) obtained in connection with the
origination of each Mortgage Loan, all material improvements that were included
for the purpose of determining the appraised value of the related Mortgaged
Property at the time of the origination of such Mortgage Loan are within the
boundaries of the related Mortgaged

 

Exhibit B-7

--------------------------------------------------------------------------------



 

Property, except encroachments that do not materially and adversely affect the
value or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy.  No improvements on adjoining
parcels encroach onto the related Mortgaged Property except for encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy.  No material improvements encroach upon any easements except
for encroachments the removal of which would not materially and adversely affect
the value or current use of such Mortgaged Property or for which insurance or
endorsements have been obtained under the Title Policy.

 

(19)    No Contingent Interest or Equity Participation.  No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by Seller.

 

(20)    [Intentionally left blank.]

 

(21)    Compliance with Usury Laws.  The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22)    Authorized to do Business.  To the extent required under applicable law,
as of the Cut-off Date and as of each date that Seller held the Mortgage Note,
Seller was authorized to transact and do business in the jurisdiction in which
each related Mortgaged Property is located, or the failure to be so authorized
does not materially and adversely affect the enforceability of such Mortgage
Loan by the Issuer.

 

(23)    Trustee under Deed of Trust.  With respect to each Mortgage which is a
deed of trust, as of the date of origination and, to the Seller’s knowledge, as
of the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
mortgagee.

 

(24)    Local Law Compliance.  To the Seller’s knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, or other affirmative investigation of local law compliance consistent
with the investigation conducted by the Seller for similar commercial,
multifamily and manufactured housing community mortgage loans intended for
securitization, with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan and as of the Cut-off Date, there are no material
violations of applicable zoning ordinances, building codes and land laws
(collectively “Zoning Regulations”) other than those which (i) constitute a
legal non-conforming use or structure, as to which the Mortgaged Property may be
restored or repaired to the full extent necessary to maintain the use of the
structure immediately prior to a casualty or the inability to restore or repair
to the full extent necessary to maintain the use or structure immediately prior
to the casualty would not materially and adversely affect the use or operation
of the Mortgaged Property, (ii) are insured by the Title Policy or other
insurance policy, (iii) are insured by law and ordinance insurance coverage in
amounts customarily

 

Exhibit B-8

--------------------------------------------------------------------------------



 

required by the Seller for loans originated for securitization that provides
coverage for additional costs to rebuild and/or repair the property to current
Zoning Regulations or (iv) would not have a material adverse effect on the
Mortgage Loan.  The terms of the Loan Documents require the Borrower to comply
in all material respects with all applicable governmental regulations, zoning
and building laws.

 

(25)    Licenses and Permits.  Each Borrower covenants in the Loan Documents
that it shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon a letter from any
government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial, multifamily and manufactured housing community mortgage loans
intended for securitization, all such material licenses, permits and applicable
governmental authorizations are in effect.  The Mortgage Loan requires the
related Borrower to be qualified to do business in the jurisdiction in which the
related Mortgaged Property is located.

 

(26)    Recourse Obligations.  The Loan Documents for each Mortgage Loan provide
that such Mortgage Loan is non-recourse to the related parties thereto except
that (a) the related Borrower and at least one individual or entity shall be
fully liable for actual losses, liabilities, costs and damages arising from
certain acts of the related Borrower and/or its principals specified in the
related Loan Documents, which acts generally include the following: (i) acts of
fraud or intentional material misrepresentation, (ii) misappropriation of rents
(following an Event of Default), insurance proceeds or condemnation awards,
(iii)  intentional material physical waste of the Mortgaged Property, and
(iv) any breach of the environmental covenants contained in the related Loan
Documents, and (b) the Mortgage Loan shall become full recourse to the related
Borrower and at least one individual or entity, if the related Borrower files a
voluntary petition under federal or state bankruptcy or insolvency law.

 

(27)    Mortgage Releases.  The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment of not less than a specified percentage at least equal to
the lesser of (i) 110% of the related allocated loan amount of such portion of
the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) releases of
out-parcels that are unimproved or other portions of the Mortgaged Property
which will not have a material adverse effect on the underwritten value of the
Mortgaged Property and which were not afforded any material value in the
appraisal obtained at the origination of the Mortgage Loan and are not necessary
for physical access to the Mortgaged Property or compliance with zoning
requirements, or (d) as required pursuant to an order of condemnation.

 

(28)    Financial Reporting and Rent Rolls.  The Loan Documents for each
Mortgage Loan require the Borrower to provide the owner or holder of the
Mortgage with quarterly or monthly (other than for single-tenant properties) and
annual operating statements, and quarterly or monthly (other than for
single-tenant properties) rent rolls for properties that have leases
contributing more than 5% of the in-place base rent and annual financial
statements, which annual financial statements with respect to each Mortgage Loan
with more than one Borrower are in the form of an annual combined balance sheet
of the Borrower entities (and no other entities), together with the related
combined statements of operations, members’ capital and cash flows,

 

Exhibit B-9

--------------------------------------------------------------------------------



 

including a combining balance sheet and statement of income for the Mortgaged
Properties on a combined basis.

 

(29)    Acts of Terrorism Exclusion.  With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy.  With respect to each other Mortgage Loan, the related
special-form all-risk insurance policy and business interruption policy (issued
by an insurer meeting the Insurance Rating Requirements) did not, as of the date
of origination of the Mortgage Loan, and, to Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy.  With respect to each Mortgage Loan, the related
Loan Documents generally only require that the related Borrower take
commercially reasonable efforts to obtain insurance against damage resulting
from acts of terrorism and other acts of sabotage unless lack of such insurance
will result in a downgrade of the ratings of the related Mortgage Loan.

 

(30)    Due on Sale or Encumbrance.  Subject to specific exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the principal balance of such Mortgage Loan
if, without the consent of the holder of the Mortgage (which consent, in some
cases, may not be unreasonably withheld) and/or complying with the requirements
of the related Loan Documents (which provide for transfers without the consent
of the lender which are customarily acceptable to the Seller lending on the
security of property comparable to the related Mortgaged Property, including,
without limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents),
(a) the related Mortgaged Property, or any equity interest of greater than 50%
in the related Borrower, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers that do not result in a change of
Control of the related Borrower or transfers of passive interests so long as the
guarantor retains Control, (iv) transfers to another holder of direct or
indirect equity in the Borrower, a specific Person designated in the related
Loan Documents or a Person satisfying specific criteria identified in the
related Loan Documents, such as a qualified equityholder, (v) transfers of stock
or similar equity units in publicly traded companies or (vi) a substitution or
release of collateral within the parameters of paragraph (27) herein, or
(vii) by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt in, each case as set
forth in Schedule 1(b) or Schedule 1(c) to this Exhibit B, or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan or any
subordinate debt that existed at origination and is permitted under the related
Loan Documents, (ii) purchase money security interests, (iii) any Crossed
Mortgage Loan as set forth in Schedule 1(d) to this Exhibit B or (iv) Permitted
Encumbrances.  For purposes of the foregoing representation, “Control” means the
power to

 

Exhibit B-10

--------------------------------------------------------------------------------



 

direct the management and policies of an entity, directly or indirectly, whether
through the ownership of voting securities or other beneficial interests, by
contract or otherwise.

 

(31)    Single-Purpose Entity.  Each Mortgage Loan requires the Borrower to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding. 
Both the Loan Documents and the organizational documents of the Borrower with
respect to each Mortgage Loan with a Stated Principal Balance as of the Cut-off
Date in excess of $5 million provide that the Borrower is a Single-Purpose
Entity, and each Mortgage Loan with a Stated Principal Balance as of the Cut-off
Date of $20 million or more has a counsel’s opinion regarding non-consolidation
of the Borrower.  For this purpose, a “Single-Purpose Entity” shall mean an
entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Stated Principal Balance as of the Cut-off Date equal to $5
million or less, its organizational documents or the related Loan Documents)
provide substantially to the effect that it was formed or organized solely for
the purpose of owning and operating one or more of the Mortgaged Properties
securing the Mortgage Loans and prohibit it from engaging in any business
unrelated to such Mortgaged Property or Properties, and whose organizational
documents further provide, or which entity represented in the related Loan
Documents, substantially to the effect that it does not have any assets other
than those related to its interest in and operation of such Mortgaged Property
or Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Borrower for a Crossed Mortgage Loan), and that it holds itself out as a
legal entity, separate and apart from any other person or entity.

 

(32)    Intentionally left blank.

 

(33)    Floating Interest Rates.  Each Mortgage Loan bears interest at a
floating rate of interest that is based on LIBOR plus a margin (which interest
rate may be subject to a minimum or “floor” rate).

 

(34)    Ground Leases.  For purposes of this Agreement, a “Ground Lease” shall
mean a lease creating a leasehold estate in real property where the fee owner as
the ground lessor or sub ground lessor conveys for a term or terms of years its
entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of Seller, its
successors and assigns, Seller represents and warrants that:

 

(a)   The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction.  The Ground Lease or an estoppel or other
agreement received

 

Exhibit B-11

--------------------------------------------------------------------------------



 

from the ground lessor permits the interest of the lessee to be encumbered by
the related Mortgage and does not restrict the use of the related Mortgaged
Property by such lessee, its successors or assigns in a manner that would
materially adversely affect the security provided by the related Mortgage;

 

(b)    The lessor under such Ground Lease has agreed in a writing included in
the related Collateral Interest File (or in such Ground Lease) that the Ground
Lease may not be amended or modified, or canceled or terminated by agreement of
lessor and lessee, without the prior written consent of the lender (except
termination or cancellation if (i) notice of a default under the Ground Lease is
provided to lender and (ii) such default is curable by lender as provided in the
Ground Lease but remains uncured beyond the applicable cure period), and no such
consent has been granted by the Seller since the origination of the Mortgage
Loan except as reflected in any written instruments which are included in the
related Collateral Interest File;

 

(c)     The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Borrower or the mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)    The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii)  is
subject to a subordination, non-disturbance and attornment agreement to which
the mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)     The Ground Lease does not place commercially unreasonable restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder, and in the event it is so assigned, it is further
assignable by the holder of the Mortgage Loan and its successors and assigns
without the consent of the lessor;

 

(f)      The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease.  To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)     The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the lender written notice of any default,
and provides that no notice of default or termination is effective against the
lender unless such notice is given to the lender;

 

(h)    A lender is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through

 

Exhibit B-12

--------------------------------------------------------------------------------



 

legal proceedings) to cure any default under the Ground Lease which is curable
after the lender’s receipt of notice of any default before the lessor may
terminate the Ground Lease;

 

(i)        The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by the Seller in connection with
loans originated for securitization;

 

(j)       Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in clause (k) below) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the lender or a trustee appointed by it having the right to hold
and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)    In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to ground lessee’s interest in respect of a total
or substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

 

(l)        Provided that the lender cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with lender
upon termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

 

(35)         Servicing.  The servicing and collection practices used by the
Seller with respect to the Mortgage Loan have been, in all material respects,
legal and have met customary industry standards for servicing of similar
commercial loans.

 

(36)                          Origination and Underwriting.  The origination
practices of the Seller (or the related originator if the Seller was not the
originator) with respect to each Mortgage Loan have been, in all material
respects, legal and as of the date of its origination, such Mortgage Loan and
the origination thereof complied in all material respects with, or was exempt
from, all requirements of federal, state or local law relating to the
origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)                          No Material Default; Payment Record.  No Mortgage
Loan has been more than 30 days delinquent, without giving effect to any grace
or cure period, in making required payments since origination, and as of the
date hereof, no Mortgage Loan is more than 30 days delinquent (beyond any
applicable grace or cure period) in making required payments as of the Closing

 

Exhibit B-13

--------------------------------------------------------------------------------



 

Date.  To the Seller’s knowledge, there is (a) no material default, breach,
violation or event of acceleration existing under the related Mortgage Loan or
(b) no event (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
which default, breach, violation or event of acceleration, in the case of either
clause (a) or clause (b), materially and adversely affects the value of the
Mortgage Loan or the value, use or operation of the related Mortgaged Property,
provided, however, that this representation and warranty does not cover any
default, breach, violation or event of acceleration that specifically pertains
to or arises out of an exception scheduled to any other representation and
warranty made by the Seller in Schedule 1(a) to this Exhibit B.  No person other
than the holder of such Mortgage Loan (subject to the related Participation
Agreement) may declare any event of default under the Mortgage Loan or
accelerate any indebtedness under the Loan Documents.

 

(38)                          Bankruptcy.  As of the date of origination of the
related Mortgage Loan and to the Seller’s knowledge as of the Cut-off Date, no
Borrower, guarantor or tenant occupying a single-tenant property is a debtor in
state or federal bankruptcy, insolvency or similar proceeding.

 

(39)                          Organization of Borrower.  With respect to each
Mortgage Loan, in reliance on certified copies of the organizational documents
of the Borrower delivered by the Borrower in connection with the origination of
such Mortgage Loan, the Borrower is an entity organized under the laws of a
state of the United States of America, the District of Columbia or the
Commonwealth of Puerto Rico.  Except with respect to any Crossed Mortgage Loan,
no Mortgage Loan has a Borrower that is an Affiliate of another Borrower. (An
“Affiliate” for purposes of this paragraph (39) means, a Borrower that is under
direct or indirect common ownership and control with another Borrower.)

 

(40)                          Environmental Conditions.  A Phase I environmental
site assessment (or update of a previous Phase I and or Phase II site
assessment) and, with respect to certain Mortgage Loans, a Phase II
environmental site assessment (collectively, an “ESA”) meeting ASTM requirements
was conducted by a reputable environmental consultant in connection with such
Mortgage Loan within 12 months prior to its origination date (or an update of a
previous ESA was prepared), and such ESA either (i) did not identify the
existence of recognized environmental conditions (as such term is defined in
ASTM E1527-05 or its successor, hereinafter “Environmental Condition”) at the
related Mortgaged Property or the need for further investigation with respect to
any Environmental Condition that was identified, or (ii) if the existence of an
Environmental Condition or need for further investigation was indicated in any
such ESA, then at least one of the following statements is true:  (A) an amount
reasonably estimated by a reputable environmental consultant to be sufficient to
cover the estimated cost to cure any material noncompliance with applicable
environmental laws or the Environmental Condition has been escrowed by the
related Borrower and is held or controlled by the related lender; (B) if the
only Environmental Condition relates to the presence of asbestos-containing
materials, radon in indoor air, lead based paint or lead in drinking water, and
the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Borrower that can reasonably be expected to mitigate the identified risk;
(C) the Environmental Condition identified in the related environmental report
was remediated or abated in all material respects prior to the date hereof,

 

Exhibit B-14

--------------------------------------------------------------------------------



 

and, if and as appropriate, a no further action or closure letter was obtained
from the applicable governmental regulatory authority (or the Environmental
Condition affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) a secured creditor
environmental policy or a pollution legal liability insurance policy that covers
liability for the Environmental Condition was obtained from an insurer rated no
less than A- (or the equivalent) by Moody’s, S&P and/or Fitch; (E) a party not
related to the Borrower was identified as the responsible party for such
Environmental Condition and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Borrower having financial resources reasonably estimated to be
adequate to address the situation is required to take action.  To Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

 

(41)                          Appraisal.  The Servicing File contains an
appraisal of the related Mortgaged Property with an appraisal date within 6
months of the Mortgage Loan origination date, and within 12 months of the
Closing Date.  The appraisal is signed by an appraiser who is either a Member of
the Appraisal Institute (“MAI”) and/or has been licensed and certified to
prepare appraisals in the state where the Mortgaged Property is located. Each
appraiser has represented in such appraisal or in a supplemental letter that the
appraisal satisfies the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation and has certified that such appraiser had no interest, direct or
indirect, in the Mortgaged Property or the Borrower or in any loan made on the
security thereof, and its compensation is not affected by the approval or
disapproval of the Mortgage Loan.  The appraisal (or a separate letter) contains
a statement by the appraiser to the effect that the appraisal guidelines of
Title XI of the Financial Institutions Reform, Recovery and Enforcement Act of
1989 were followed in preparing the appraisal.

 

(42)                          Cross-Collateralization.  No Mortgage Loan is
cross-collateralized or cross-defaulted with any mortgage loan that is not held
by the Issuer.

 

(43)                          Advance of Funds by the Seller.  After
origination, no advance of funds has been made by Seller to the related Borrower
other than in accordance with the Loan Documents, and, to Seller’s knowledge, no
funds have been received from any person other than the related Borrower or an
affiliate for, or on account of, payments due on the Mortgage Loan (other than
as contemplated by the Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
lender-controlled lockbox if required or contemplated under the related lease or
Loan Documents).  Neither Seller nor any affiliate thereof has any obligation to
make any capital contribution to any Borrower under a Mortgage Loan, other than
contributions made on or prior to the date hereof.

 

(44)                          Compliance with Anti-Money Laundering Laws. 
Seller has complied in all material respects with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 with respect to the origination of the Mortgage Loan, the failure to
comply with which would have a material adverse effect on the Mortgage Loan.

 

Exhibit B-15

--------------------------------------------------------------------------------



 

C.       Representations and Warranties Concerning Mezzanine Loans.  With
respect to each Mezzanine Loan:

 

(1)    Whole Loan.  Each Mezzanine Loan is a whole loan and not a participation
interest in a loan.

 

(2)    Loan Document Status. Each related mezzanine note, pledge agreement,
guaranty and any other agreement executed by or on behalf of the related
mezzanine Borrower, guarantor or other obligor in connection with such Mezzanine
Loan is the legal, valid and binding obligation of the related mezzanine
Borrower, guarantor or other obligor (subject to any non-recourse provisions
contained in any of the foregoing agreements and any applicable state
anti-deficiency, one action, or market value limit deficiency legislation), as
applicable, and is enforceable in accordance with its terms, except the Standard
Qualifications.

 

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
mezzanine Borrower with respect to any of the related note or other Mezzanine
Loan documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of the Mezzanine Loan, that would deny the mezzanine lender the
principal benefits intended to be provided by the note or other Mezzanine Loan
documents.

 

(3)    Pledged Equity.  The Mezzanine Loan is secured by a pledge of 100% of the
direct or indirect equity interests the entity or entities that own the related
Mortgaged Property or Mortgaged Properties.

 

(4)    Pledge Provisions.  The Mezzanine Loan documents for each Mezzanine Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the pledged equity interests of
the principal benefits of the security intended to be provided thereby,
including realization by UCC foreclosure subject to the limitations set forth in
the Standard Qualifications.

 

(5)    Loan Document Status; Waivers and Modifications.  Since origination and
except by written instruments set forth in the related Collateral Interest File
or as otherwise provided in the related Mezzanine Loan documents (a) the
material terms of the related Mezzanine Loan documents have not been waived,
impaired, modified, altered, satisfied, canceled, subordinated or rescinded in
any respect that could be reasonably expected to have a material adverse effect
on such Mezzanine Loan; (b) no pledged equity has been released from the lien of
the related pledge agreement in any manner which materially interferes with the
security intended to be provided by such pledge agreement; and (c) neither the
related mezzanine Borrower nor the related guarantor has been released from its
material obligations under the Mezzanine Loan.  With respect to each Mezzanine
Loan, except as contained in a written document included in the Collateral
Interest File, there have been no modifications, amendments or waivers, that
could be reasonably expected to have a material adverse effect on such Mezzanine
Loan consented to by Seller on or after the Cut-off Date.

 

(6)    Lien; Valid Assignment.  Subject to the Standard Qualifications, each
assignment of Mezzanine Loan and agreements executed in connection therewith to
the Issuer constitutes a legal, valid and binding assignment to the Issuer. 
Each Mezzanine Loan is freely assignable without the consent of the related
Borrower.  The pledge of the collateral for the Mezzanine

 

Exhibit B-16

--------------------------------------------------------------------------------



 

Loan creates a legal, valid and enforceable first priority security interest in
such collateral, except as the enforcement thereof may be limited by the
Standard Qualifications. Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in personal
property to the extent that possession or control of such items or actions other
than the filing of UCC financing statements is required in order to effect such
perfection.

 

(7)    UCC 9 Policies.  If the Seller’s security interest in the Mezzanine Loan
is covered by a UCC 9 insurance policy, with respect to the “UCC 9” policy
relating to the Mezzanine Loan: (i) such policy is assignable by the Seller to
the Issuer, (ii) such policy is in full force and effect, (iii) all premiums
thereon have been paid, (iv) no claims have been made by or on behalf of the
Seller thereunder, and (v) no claims have been paid thereunder.

 

(8)    Cross-Defaults.  An event of default under the related Mortgage Loan will
constitute an event of default with respect to the related Mezzanine Loan.

 

(9)    Payment Procedure.  If a cash management agreement is in place with
respect to the Mortgage Loan and Mezzanine Loan, except following the occurrence
and during the occurrence of a Mortgage Loan event of default, any funds
remaining in the related lockbox account for the Mortgage Loan after payment of
all amounts due under the Loan Documents are required to be distributed to the
holder of the Mezzanine Loan and distributed by the holder or the servicer of
the Mortgage Loan, to the holder of the Mezzanine Loan in accordance with the
Mezzanine Loan documents.

 

(10)                          Insurance Proceeds.  The Mezzanine Loan documents
require that all insurance policies procured by the Mortgage Loan Borrower with
respect to the property under the related Loan Documents name the mezzanine
lender, the related mezzanine Borrower and their respective successors and
assigns as the insured or additional insured, as their respective interests may
appear.

 

(11)                          Actions Concerning Mezzanine Loan.  To the
Seller’s knowledge, based on judgment searches of the mezzanine Borrowers and
guarantors, on and as of the date of origination and as of the Cut-off Date,
there was no pending or filed action, suit or proceeding, involving any
mezzanine Borrower an adverse outcome of which would reasonably be expected to
materially and adversely affect (a) the validity or enforceability of the
Mezzanine Loan, (b) such mezzanine Borrower’s ability to perform under the
Mezzanine Loan, (c) such guarantor’s ability to perform under the related
guaranty or (d) the principal benefit of the security intended to be provided by
the Loan Documents.

 

(12)                          Escrow Deposits.  All escrow deposits and payments
required to be escrowed with lender pursuant to each Mezzanine Loan are in the
possession, or under the control, of the Seller or its servicer, and there are
no deficiencies (subject to any applicable grace or cure periods) in connection
therewith, and all such escrows and deposits (or the right thereto) that are
required to be escrowed with lender under the related Mezzanine Loan documents
are being conveyed by the Seller to the Issuer or its servicer.

 

(13)                          No Holdbacks.  The Stated Principal Balance as of
the Cut-off Date of the Mezzanine Loan attached as Exhibit A to this Agreement
has been fully disbursed as of the Cut-off Date and

 

Exhibit B-17

--------------------------------------------------------------------------------



 

there is no requirement for future advances thereunder except in those cases
where the full amount of the Mezzanine Loan has been disbursed but a portion
thereof is being held in escrow or reserve accounts pending the satisfaction of
certain conditions relating to leasing, repairs or other matters with respect to
the related Mortgaged Property, the Borrower or other considerations determined
by Seller to merit such holdback.

 

(14)                          No Contingent Interest or Equity Participation. 
No Mezzanine Loan has a shared appreciation feature, any other contingent
interest feature or a negative amortization feature or an equity participation
by Seller.

 

(15)                          Compliance with Usury Laws.  The Interest Rate
(exclusive of any default interest, late charges, yield maintenance charges,
exit fees, or prepayment premiums) of such Mezzanine Loan complied as of the
date of origination with, or was exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

 

(16)                          Single-Purpose Entity.  Each Mezzanine Loan
requires the mezzanine Borrower to be a Single-Purpose Entity for at least as
long as the Mezzanine Loan is outstanding.  Both the Mezzanine Loan documents
and the organizational documents of the Borrower with respect to each Mezzanine
Loan with a Stated Principal Balance as of the Cut-off Date in excess of $5
million provide that the Borrower is a Single-Purpose Entity, and each Mezzanine
Loan with a Stated Principal Balance as of the Cut-off Date of $20 million or
more has a counsel’s opinion regarding non-consolidation of the Borrower.  For
this purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mezzanine Loan has a
Stated Principal Balance as of the Cut-off Date equal to $5 million or less, its
organizational documents or the related Loan Documents) provide substantially to
the effect that it was formed or organized solely for the purpose of owning the
equity collateral securing the Mezzanine Loans and prohibit it from engaging in
any business unrelated to its ownership of the equity collateral, and whose
organizational documents further provide, or which entity represented in the
related Mezzanine Loan documents, substantially to the effect that it does not
have any assets other than those related to the equity collateral securing the
Mezzanine Loans, or any indebtedness other than as permitted by the related
Mezzanine Loan documents, that it has its own books and records and accounts
separate and apart from those of any other person, and that it holds itself out
as a legal entity, separate and apart from any other person or entity.

 

(17)                          Floating Interest Rates.  Each Mezzanine Loan
bears interest at a floating rate of interest that is based on LIBOR plus a
margin (which interest rate may be subject to a minimum or “floor” rate).

 

(18)                          Servicing.  The servicing and collection practices
used by the Seller with respect to the Mezzanine Loan have been, in all material
respects, legal and have met customary industry standards for servicing of
similar commercial loans.

 

(19)                          Origination and Underwriting.  The origination
practices of the Seller (or the related originator if the Seller was not the
originator) with respect to each Mezzanine Loan have been, in all material
respects, legal and as of the date of its origination, such Mezzanine Loan and
the origination thereof complied in all material respects with, or was exempt
from, all requirements of federal, state or local law relating to the
origination of such Mezzanine Loan;

 

Exhibit B-18

--------------------------------------------------------------------------------



 

provided that such representation and warranty does not address or otherwise
cover any matters with respect to federal, state or local law otherwise covered
in this Exhibit B.

 

(20)                          No Material Default; Payment Record.  No Mezzanine
Loan has been more than 30 days delinquent, without giving effect to any grace
or cure period, in making required payments since origination, and as of the
date hereof, no Mezzanine Loan is more than 30 days delinquent (beyond any
applicable grace or cure period) in making required payments as of the Closing
Date.  To the Seller’s knowledge, there is (a) no material default, breach,
violation or event of acceleration existing under the related Mezzanine Loan or
(b) no event (other than payments due but not yet delinquent) which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a material default, breach, violation or event of acceleration,
which default, breach, violation or event of acceleration, in the case of either
clause (a) or clause (b), materially and adversely affects the value of the
Mezzanine Loan, provided, however, that this representation and warranty does
not cover any default, breach, violation or event of acceleration that
specifically pertains to or arises out of an exception scheduled to any other
representation and warranty made by the Seller in Schedule 1(a) to this
Exhibit B.  No person other than the holder of such Mezzanine Loan (subject to
the related Participation Agreement) may declare any event of default under the
Mezzanine Loan or accelerate any indebtedness under the Mezzanine Loan
documents.

 

(21)                          Bankruptcy.  As of the date of origination of the
related Mezzanine Loan and to the Seller’s knowledge as of the Cut-off Date, no
mezzanine Borrower is a debtor in state or federal bankruptcy, insolvency or
similar proceeding.

 

(22)                          Organization of Mezzanine Borrower.  With respect
to each Mezzanine Loan, in reliance on certified copies of the organizational
documents of the Borrower delivered by the Borrower in connection with the
origination of such Mezzanine Loan, the Borrower is an entity organized under
the laws of a state of the United States of America, the District of Columbia or
the Commonwealth of Puerto Rico.

 

(23)                          Advance of Funds by the Seller.  After
origination, no advance of funds has been made by Seller to the related Borrower
other than in accordance with the Mezzanine Loan documents, and, to Seller’s
knowledge, no funds have been received from any person other than the related
mezzanine Borrower or an affiliate for, or on account of, payments due on the
Mezzanine Loan (other than as contemplated by the Mezzanine Loan documents, such
as, by way of example and not in limitation of the foregoing, amounts paid by
the tenant(s) into a lender-controlled lockbox if required or contemplated under
the related lease or Mezzanine Loan documents).  Neither Seller nor any
affiliate thereof has any obligation to make any capital contribution to any
Borrower under a Mezzanine Loan, other than contributions made on or prior to
the date hereof.

 

(24)                          Compliance with Anti-Money Laundering Laws. 
Seller has complied in all material respects with all applicable anti-money
laundering laws and regulations, including without limitation the USA Patriot
Act of 2001 with respect to the origination of the Mezzanine Loan, the failure
to comply with which would have a material adverse effect on the Mezzanine Loan.

 

D.                                    Representations and Warranties Concerning
Pari Passu Participations.  With respect to each Pari Passu Participation (the
“CLO Participation”):

 

Exhibit B-19

--------------------------------------------------------------------------------



 

(1)    The custodian under the Indenture or, with respect to the Non-CLO Custody
Collateral Interest, the Participation Custodian under the Participation
Custodial Agreement, in each case on behalf of the holder of the CLO
Participation and each holder (each, a “Third Party Participant”) of any related
participation (the “Other Participation Interests”) is the record mortgagee of
the related Mortgage Loan and, if applicable, Mezzanine Loan, pursuant to a
Participation Agreement and the Indenture or, with respect to the Non-CLO
Custody Collateral Interest, the Participation Custodial Agreement, in each case
that is legal, valid and enforceable as between its parties.  Each Participation
Agreement provides that the holder of the CLO Participation has full power,
authority and discretion to appoint the Servicer to service the Mortgage Loan
and, if applicable, Mezzanine Loan, subject to the consent or approval rights of
the Third Party Participants;

 

(2)    The holder of each Other Participation Interest is required to pay its
pro rata share of any expenses, costs and fees associated with servicing and
enforcing rights and remedies under the related Mortgage Loan and, if
applicable, Mezzanine Loan, upon request therefor by the holder of the CLO
Participation;

 

(3)    Each Participation Agreement is effective to convey the CLO Participation
to the Seller and the related Other Participation Interests to the related Third
Party Participants and is not intended to be or effective as a loan or other
financing secured by the Mortgage Loan and, if applicable, Mezzanine Loan.  The
holder of the CLO Participation owes no fiduciary duty or obligation to any
Third Party Participant pursuant to the Participation Agreement;

 

(4)    All amounts due and owing to any Third Party Participant pursuant to each
Participation Agreement have been duly and timely paid.  There is no default by
the holder of the CLO Participation, or to the Seller’s knowledge, by any Third
Party Participant under any Participation Agreement;

 

(5)    To the Seller’s knowledge, no Third Party Participant is a debtor in any
outstanding proceeding pursuant to the federal bankruptcy code;

 

(6)    The Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of the CLO
Participation is or may become obligated;

 

(7)    The role, rights and responsibilities of the holder of the CLO
Participation are assignable by the Seller without consent or approval other
than those that have been obtained.

 

(8)    The terms of the Participation Agreement do not require or obligate the
holder of the CLO Participation or its successor or assigns to repurchase any
Other Participation Interest under any circumstances;

 

(9)    The Seller, in selling any Other Participation Interest to a Third Party
Participant made no misrepresentation, fraud or omission of information
necessary for such Third Party Participant to make an informed decision to
purchase the Other Participation Interest; and

 

(10)                          Either (A) the CLO Participation is treated as a
real estate asset for purposes of Section 856(c) of the Code, and the interest
payable pursuant to such Participation is treated as interest on an obligation
secured by a mortgage on real property for purposes of

 

Exhibit B-20

--------------------------------------------------------------------------------



 

Section 856(c) of the Code, or (B) the CLO Participation qualifies as a security
that would not otherwise cause GPMT to fail to qualify as a REIT under the Code
(including after the sale, transfer and assignment to the Issuer of such
Participation).

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
shall mean, except where otherwise expressly set forth herein, the actual state
of knowledge or belief of the Seller, its officers and employees directly
responsible for the underwriting, origination, servicing or sale of the
Commercial Real Estate Loans regarding the matters expressly set forth herein.

 

Exhibit B-21

--------------------------------------------------------------------------------



 

SCHEDULE 1(a) TO EXHIBIT B

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Representation numbers referred to below relate to the corresponding Collateral
Interest representations and warranties set forth in this Schedule 1(a) to
Exhibit B.

 

Representation
and Warranty

 

Property Name

 

Exception

(B)(4)
(Mortgage Status; Waivers and Modifications)

 

“St. Paul Place”

 

The related Loan Documents are currently in the process of being amended. The
related Mortgage Loan is being amended to be cross-defaulted with the related
Mezzanine Loan. It is expected that such amendment will be executed and
effective on or before the date that is six (6) months after the Closing Date.
The Offering Memorandum was drafted assuming such amendment was completed,
however, no assurance can be given that the currently contemplated amendment
will be executed and effective after the Closing Date. If such amendment is not
completed, the related borrower is obligated to reconstitute the related
Mortgage Loan and Mezzanine Loan as a single Mortgage Loan, on or before the
date that is six (6) months after the Closing Date. If neither the amendment nor
the reconstitution has been completed by such date, the Seller will be required
to promptly repurchase such Collateral Interest from the Issuer for the Par
Purchase Price (as defined in the Indenture).

 

 

 

 

 

(B)(4)
(Mortgage Status; Waivers and Modifications)

 

“The Quinn at Westchase”

 

The related deed of trust, security agreement, assignment of leases and fixture
filing is currently in the process of being amended to alter the legal
definition found in Exhibit A thereof. It is expected that such amendment will
be executed and effective after the Closing Date. The Offering Memorandum was
drafted assuming such amendment was completed, however, no assurance can be
given that the currently contemplated amendment will be executed and effective
after the Closing Date.

 

 

 

 

 

(B)(4)
(Mortgage Status; Waivers and Modifications)

 

“Wilton Shoppes”

 

The related mortgage, assignment of leases and rents and security agreement is
currently in the process of being amended to alter the legal definition found in
Exhibit A thereof. It is expected that such amendment will be executed and
effective after the Closing Date. The Offering Memorandum was drafted assuming
such amendment was completed, however, no assurance can be given that the
currently contemplated amendment will be executed and effective after the
Closing Date.

 

Schedule (1)(a)-1

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(5)
(Lien, Valid Assignment)

 

“Shippan Landing”

 

The full right to assign the related Mortgage Loan is limited by the related
Loan Documents, which provide that, except during continuance of a Commercial
Real Estate Loan Event of Default, any portion of the related Mortgage Loan that
constitutes the unfunded future tenant improvement advances cannot be
transferred to any person that has a net worth of less than $35,000,000
(provided that this requirement does not apply to any repurchase or warehouse
facility).

 

 

 

 

 

(B)(5)
(Lien, Valid Assignment)

 

“100 Jefferson Road”

 

So long as no Commercial Real Estate Loan Event of Default has occurred and is
continuing, Lender may not sell, transfer or assign the related Mortgage Loan or
any portion thereof, to a list of “Prohibited Transferees” (as more particularly
identified in the related Loan Documents); provided, however, Lender is not
prohibited from transferring all or any portion of the related Mortgage Loan to
(i) any person in connection with a collateralized loan obligation
securitization or (or any similar securitization) or (ii) the bondholders (as a
collective whole) (or their nominee, collateral agent or security trustee)
under, or the trustee, administrator or receiver (or their respective nominees,
collateral agents or collateral trustees) of a mortgage pool securing covered
mortgage bonds issued under German Pfandbrief legislation.

 

 

 

 

 

(B)(5)
(Lien, Valid Assignment)

 

“St. Jean Apartments”

 

The full right to assign the related Mortgage Loan is limited by the related
Loan Documents, which provide that, except during continuance of a Commercial
Real Estate Loan Event of Default, the related Mortgage Loan cannot be
transferred to any person that is a Prohibited Transferee (as defined in the
related Loan Documents).

 

 

 

 

 

(B)(5)
(Lien, Valid Assignment)

 

“58-30 Grand Avenue”

 

The Mortgaged Property is encumbered by two loans, both of which are, in part,
included in the related Collateral Interest: a subordinate Mortgage Loan, which
is a legal, valid and enforceable second lien on the related borrower’s fee or
leasehold interest in the related Mortgaged Property; and the senior Mortgage
Loan which is a legal, valid and enforceable first lien on the related
borrower’s fee or leasehold interest in the related Mortgaged Property.

 

 

 

 

 

(B)(5)
(Lien, Valid Assignment)

 

“One Commerce”

 

The property secured by the sub-leasehold interest on the parking garage parcel
(the “Parking Garage Ground Lease”) is encumbered by a mortgage lien on the fee
interest in the property in connection with a certain bond financing obtained by
the Parking Authority of the City of Memphis and County

 

Schedule (1)(a)-2

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

 

 

 

 

of Shelby, Tennessee from the Memphis City Center Revenue Finance Corporation
(the “Bond Financing Mortgage”). However, in the estoppel certificate delivered
to Lender at closing, both the ground lessor under the Parking Garage Ground
Lease’s master ground lease (the “Master Ground Lease”) and the sub-ground
lessor under the Parking Garage Ground Lease agreed that neither would further
encumber their interests and, so long as the related borrower is not in default
under the terms of the Parking Garage Ground Lease, such borrower’s rights,
interests and privileges under the Parking Garage Ground Lease and such
borrower’s use and enjoyment shall not be affected or disturbed by the exercise
of the rights of the lessor under the Master Ground Lease under the bond
financing, nor by any foreclosure or sale of the property or deed in lieu
thereof. In addition, the Lender has notice and cure periods in the event of a
default under the terms of the Parking Garage Ground Lease.

In addition, the full right to assign the related Mortgage Loan is limited by
the related Loan Documents, which provide that, except during continuance of a
Commercial Real Estate Loan Event of Default, the related Mortgage Loan cannot
be transferred to any person that is not an Eligible Assignee (as defined in the
related Loan Documents).

 

 

 

 

 

(B)(5)
(Lien, Valid Assignment)

 

“446 West 14th Street”

 

So long as no Commercial Real Estate Loan Event of Default has occurred and is
continuing Lender may not sell, transfer or assign the related Mortgage Loan or
any portion thereof, to a short list of “Prohibited Transferees” (as more
particularly identified in the related Loan Documents).

In addition, the related Mortgaged Property is encumbered by three loans, all of
which are included in the related Mortgage Asset: the Term Loan, the Building
Loan and the Project Loan (each as defined in the related Loan Documents). The
Project Loan is a legal, valid and enforceable third lien on the related
borrower’s fee interest in the related Mortgaged Property; the Building Loan is
a legal, valid and enforceable second lien on the related borrower’s fee
interest in the related Mortgaged Property; and the Term Loan is a legal, valid
and enforceable first lien on the related borrower’s fee interest in the related
Mortgaged Property.

 

Schedule (1)(a)-3

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(6)
(Permitted Liens; Title Insurance)

 

“58-30 Grand Avenue”

 

The related subordinate Mortgage Loan constitutes a second priority lien and is
subordinate to the related senior Mortgage Loan, which is a first priority lien.

In addition, the related Mortgaged Property is covered by two (2) Title Policies
corresponding to the two (2) mortgages. The covered amounts under the two Title
Policies equal the principal loan amount.

 

 

 

 

 

(B)(6)
(Permitted Liens; Title Insurance)

 

“One Commerce”

 

The related Mortgage Loan is secured by a fee and leasehold mortgage encumbering
certain property owned in fee and certain property leased by the related
borrower. Additionally, the related Mortgage Loan is secured by a fee mortgage
encumbering the ground lessor’s interest in one of the leasehold properties (the
“Fee Mortgage”). Such Fee Mortgage is not insured by a loan policy.

 

 

 

 

 

(B)(6)
(Permitted Liens; Title Insurance)

 

“446 West 14th Street”

 

The Project Loan (as defined in the related Loan Documents) constitutes a third
priority lien and is subordinate to the Building Loan and the Term Loan (each as
defined in the related Loan Documents). The Building Loan constitutes a second
priority lien and is subordinate to the Term Loan, which is a first priority
lien.

In addition, the related Mortgaged Property is covered by three (3) Title
Policies corresponding to the three (3) mortgage loans. The covered amounts
under the three Title Policies equal the principal loan amount.

 

 

 

 

 

(B)(6)
(Permitted Liens; Title Insurance)

 

“Gramercy Plaza”

 

The related Title Policy does not provide coverage over mechanic’s liens to
insure the priority of the lien of the mortgage with respect to advances made
after the date of such related Title Policy; provided that, to the related
seller’s knowledge, with respect to the related Mortgaged Property, there are no
filed mechanic’s liens in existence other than Permitted Encumbrances (as
defined in the related Loan Documents).

 

 

 

 

 

(B)(7)
(Junior Liens)

 

“St. Paul Place”
“Andover Landing”

 

There is existing mezzanine debt secured directly by interests in the related
borrower and the related borrower’s general partner as evidenced by the related
mezzanine loan originated by the underlying seller, which is included in the
Closing Date Collateral Interest.

 

Schedule (1)(a)-4

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(7)
(Junior Liens)

 

“58-30 Grand Avenue”

 

The related Mortgage Loan is composed of two (2) mortgages, constituting first
and second priority liens encumbering the related Mortgaged Property.

 

 

 

 

 

(B)(7)
(Junior Liens)

 

“446 West 14th Street”

 

The related Commercial Real Estate Loan is structured into three loans: a term
loan, a building loan, and a project loan. The building loan mortgage and
project loan mortgage are each subordinate to the term loan mortgage.

 

 

 

 

 

(B)(7)
(Junior Liens)

 

“The Grand Hotel”

 

The related borrower has obtained a “key money loan” from Hyatt in the amount of
$1,360,000, which is due and payable to the extent required by the related
franchise agreement.

 

 

 

 

 

(B)(8)
(Assignment of Leases, Rents and Profits)

 

“446 West 14th Street”

 

The related Term Loan Assignment of Leases, Rents and Profits (as defined in the
related Loan Documents) creates a valid first-priority collateral assignment of,
or a valid first-priority lien or security interest in, rents and certain rights
under the related lease or leases; the Building Loan Assignment of Leases, Rents
and Profits (as defined in the related Loan Documents) creates a valid
second-priority collateral assignment of, or a valid second-priority lien or
security interest in, rents and certain rights under the related lease or leases
and the Project Loan Assignment of Leases, Rents and Profits (as defined in the
related Loan Documents) creates a valid third-priority collateral assignment of,
or a valid second-priority lien or security interest in, rents and certain
rights under the related lease or leases.

 

 

 

 

 

(B)(10)
(Condition of Property)

 

“The Meier & Frank Building”
“Shippan Landing”
“St. Paul Place”
“One Union Center”
“St. Jean Apartments”
“Andover Landing”
“South City Plaza”
“Moxy Hotel”
“Pueblo del Sol”

 

The property condition assessments for the related Mortgaged Properties are
dated more than twelve months prior to the Cut-off Date.

 

 

 

 

 

(B)(10)
(Condition of Property)

 

“St. Jean Apartments”

 

A widespread casualty event occurred in Baton Rouge, Louisiana on August 15,
2016 in which the related Mortgaged Property sustained extensive damage due to
flooding, causing all tenants to vacate their apartment units and relocate to
other apartment complexes. Notwithstanding the foregoing, the related Mortgaged
Property is not located in an identified

 

Schedule (1)(a)-5

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

 

 

 

 

flood zone. The related Loan Documents do, however, require the related borrower
to maintain significant flood insurance.

 

 

 

 

 

(B)(10)
(Condition of Property)

 

“The Quinn at Westchase”

 

There were two fires at the related Mortgaged Property that occurred in two of
the buildings due to separate unrelated electrical fires. Prior to origination,
the related borrower sponsor sent an independent third party engineer to assess
all of the attics in order to avoid any potential future risk.

 

 

 

 

 

(B)(10)
(Condition of Property)

 

“Mill and Main”

 

The property condition report disclosed certain required repairs in an amount
exceeding $50,000. The related borrower did not escrow for such required repairs
on the date of origination of the related Commercial Real Estate Loan, provided
however, that the related Loan Documents include a borrower covenant to complete
such required repairs within a specific time frame.

 

 

 

 

 

(B)(10)
(Condition of Property)

 

“100 Park”

 

The property condition report disclosed certain immediate required repairs in an
amount equal to $2,065,000. The related borrower did not specifically escrow for
such required repairs on the date of origination of the related Commercial Real
Estate Loan, however, the related borrower sponsor reported that certain
portions of the capital expenditures reserve have been earmarked for the
immediate repairs required.

 

 

 

 

 

(B)(15)
(No Holdbacks)

 

“The Meier & Frank Building”
“Shippan Landing”
“100 Jefferson Road”
“St. Paul Place”
“One Union Center”
“St. Jean Apartments”
“Andover Landing”
“The Quinn at Westchase”
“Mill and Main”
“58-30 Grand Avenue”
“South City Plaza”
“Flats on LaSalle”
“100 Park”
“One Commerce”
“446 West 14th Street
“The Grand Hotel”

 

The related Commercial Real Estate Loan has not been fully funded and the
related Loan Documents contemplate future funding of the related Commercial Real
Estate Loan subject to satisfaction of the conditions set forth in such Loan
Documents. The holder of the future funding pari passu participation interest
has the obligation to fund such future advances.

 

Schedule (1)(a)-6

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

 

 

“Kenwood Village”
“Gramercy Plaza”
“Vantage on the Park”
“500 EJC”
“Wilton Shoppes”
“Alpine Creek Apartments”
“One Pine Apartments”
“Plaza at Eastlake”

 

 

 

 

 

 

 

(B)(16)
(Insurance)

 

“Snow King Resort”
“Andover Landing”
“Moxy Hotel”
“The Grand Hotel”
“Kenwood Village”
“Plaza at Eastlake”

 

The related Commercial Real Estate Loan is covered by a blanket insurance
policy.

 

 

 

 

 

(B)(16)
(Insurance)

 

“The Meier & Frank Building”

 

The related Commercial Real Estate Loan has a principal balance exceeding $50
million, however, the related Loan Documents require business interruption
insurance to continue for only 12 months rather than 18 months.

 

 

 

 

 

(B)(16)
(Insurance)

 

“58-30 Grand Avenue”

 

Regarding proceeds received in respect of a property loss, the net proceeds
threshold for the Commercial Real Estate Loan is $300,000 of the then
outstanding principal amount of the related Commercial Real Estate Loan).

 

 

 

 

 

(B)(16)
(Insurance)

 

“South City Plaza”

 

The related Loan Documents require insurance proceeds in respect of a property
loss to be applied to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of
approximately 5.9% of the then outstanding principal amount of the related
Commercial Real Estate Loan.

 

 

 

 

 

(B)(16)
(Insurance)

 

“Wilton Shoppes”

 

The related Loan Documents require only that the related borrower restore the
related Mortgaged Property following a casualty if the insurance proceeds are
made available for such restoration.

 

 

 

 

 

(B)(17)
(Access; Utilities; Separate Tax Lots)

 

“St. Paul Place”

 

A portion of subsurface property adjacent to the related Mortgaged Property was
abandoned and quitclaimed to the related borrower by the city of Dallas on
September 12, 2018. The related seller intends to record a supplemental deed of
trust and supplemental assignment of leases and rents against the subject
subsurface property and obtain a loan policy of title insurance in connection
therewith.

 

Schedule (1)(a)-7

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(24)
(Local Law Compliance)

 

“Shippan Landing”
“Andover Landing”
“Mill and Main”
“58-30 Grand Avenue”
“Moxy Hotel”
“446 West 14th Street
“Pueblo del Sol”
“Vantage on the Park”
“Wilton Shoppes”
“Alpine Creek Apartments”
“One Pine Apartments”

 

With respect to the individual properties comprising the related Mortgaged
Properties, such properties are generally legal nonconforming with regard to one
or more of the following factors: use, parking, size/height, density and/or
setbacks.

 

 

 

 

 

(B)(26)
(Recourse Obligations)

 

“Shippan Landing”
“100 Jefferson Road”

 

The related borrower and related guarantor are liable for losses relating to the
intentional material physical waste at the related Mortgaged Property to the
extent there exists sufficient cash flow from the property that is made
available to the related borrower.

 

 

 

 

 

(B)(26)
(Recourse Obligations)

 

“St. Paul Place”

 

The related Commercial Real Estate Loan is fully recourse with respect to
bankruptcy of the guarantor only if the guarantor consents to or otherwise joins
in any involuntary bankruptcy petition filed against it (as opposed to any
involuntary petition even if the guarantor does not consent or join in).

 

 

 

 

 

(B)(26)
(Recourse Obligations)

 

“Snow King Resort”

 

The related Commercial Real Estate Loan is recourse for losses in the event of
intentional (as opposed to material) misrepresentation by the related mortgagor
or the related guarantor, and the related Commercial Real Estate Loan is
recourse for losses in the event of the commission of material physical waste at
the Mortgaged Property only to the extent it is caused by active, intentional
acts of the related mortgagor, the related guarantor, or any affiliate of the
related borrower.

In addition, the related Commercial Real Estate Loan is recourse for losses in
connection with (i) defaults by the related borrower and its affiliates under
any franchise agreement that would allow the franchisor to terminate any
franchise agreement, and (ii) the related borrower’s indemnification obligations
in connection with the liquor license concession agreement are each loss
recourse carveouts.

 

Schedule (1)(a)-8

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(26)
(Recourse Obligations)

 

“Mill and Main”

 

The related Loan Documents provide for recourse if the related borrower,
guarantor or any affiliate of any of them commits deliberate, material physical
waste of the Mortgaged Property but the performance of alterations, renovations,
demolition in accordance with the terms of the Loan Documents is not considered
waste and the failure by the guarantor or any direct or indirect owner in the
related borrower to contribute additional capital is not deemed to be deliberate
physical waste.

 

 

 

 

 

(B)(26)
(Recourse Obligations)

 

“Moxy Hotel”

 

The related Commercial Real Estate Loan is recourse if (A) the related hotel
management agreement expires and is not promptly replaced in accordance with the
terms of the related Loan Documents or the related borrower cancels, terminates,
surrenders, amends or modifies the hotel management agreement without the prior
written consent of Lender; (B) the related franchise agreement expires and is
not promptly replaced in accordance with the terms of the related Loan Documents
or the related borrower cancels, terminates the franchise agreement without the
prior written consent of Lender; or (C) there is any modification or amendment
of the terms or provisions of the related ground lease in violation of the loan
agreement.

 

 

 

 

 

(B)(26)
(Recourse Obligations)

 

“One Commerce”

 

The related Commercial Real Estate Loan is recourse for losses in the event of a
modification or amendment of any of the Master Ground Lease, the Parking Garage
Ground Lease or the leasehold interest on the office tower parcel (the “Office
Tower Ground Lease”), in each case, in violation of the related Loan Documents.
Additionally, it is full recourse in the event that any of the Master Ground
Lease, the Parking Garage Ground Lease or the Office Tower Ground Lease is
terminated.

 

 

 

 

 

(B)(26)
(Recourse Obligations)

 

“The Grand Hotel”

 

The related borrower will be liable to Lender for losses due to the failure to
repay all or a portion of that certain loan from Hyatt to the related borrower
in the amount of $1,360,000, to the extent due and payable pursuant to the
related franchise agreement.

 

 

 

 

 

(B)(27)
(Mortgage Releases)

 

“The Meier & Frank Building”

 

The related Loan Documents permit the related borrower and the owner of one
hospitality unit on floors 6 through 16 of the Mortgaged Property (which
operates as a hotel and is not collateral for the related Mortgage Loan) to
exchange certain of their respective condominium units with each other (the

 

Schedule (1)(a)-9

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

 

 

 

 

“Meier & Frank Parcel Swap), provided that certain conditions are satisfied,
including, but not limited to the completion of certain construction work as
described in the related Loan Documents and an amendment to the related
condominium documents, which amendment is subject to Lender approval. The
Meier & Frank Parcel Swap will reduce the related borrower’s ownership in the
entire condominium building from a 45% ownership interest to an approximately
42.2% ownership interest.

 

 

 

 

 

(B)(27)
(Mortgage Releases)

 

“Shippan Landing”

 

The partial release amount for the related Mortgaged Property is equal to the
greater of (x) the net proceeds for each released property, and (y) the product
of the allocated loan amount each released property times one hundred twenty
percent (120%), together with the applicable portion of the prepayment premium
and exit fee, if any.

 

 

 

 

 

(B)(27)
(Mortgage Releases)

 

“Andover Landing”

 

The related borrower is permitted to release unimproved, non-income producing
parcels of the related Mortgaged Property to governmental authorities for
dedication or public use pursuant to immaterial transfers permitted under the
related Loan Documents, provided that so long as the related Commercial Real
Estate Loan is included in a REMIC trust no release will be permitted unless
certain REMIC requirements are satisfied, which may include an opinion of
counsel to such effect.

 

 

 

 

 

(B)(27)
(Mortgage Releases)

 

“Mill and Main”

 

The related Loan documents expressly permit the release of a certain portion of
land from the loan collateral in response to a contemplated condemnation by the
Town of Maynard as set forth in that certain Notice of Taking from the Office of
the Town Administrator for the Town of Maynard dated August 20, 2018. The
condemnation proceeding has occurred and the award from the condemnation
proceeding was deposited into the clearing account. The condemned parcel will be
released from the collateral for the related Commercial Real Estate Loan upon
satisfaction of certain conditions more particularly set forth in the related
Loan Documents

 

 

 

 

 

(B)(28)
(Financial Reporting and Rent Rolls)

 

“The Quinn at Westchase”
“The Bloc”
“446 West 14th Street”
“Pueblo del Sol”
“Vantage on the Park”

 

Under the terms of the related Loan Documents, each related borrower is required
to deliver monthly and/or quarterly, but not annual, operating statements.

 

Schedule (1)(a)-10

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

 

 

“500 EJC”
“Wilton Shoppes”

 

 

 

 

 

 

 

(B)(28)
(Financial Reporting and Rent Rolls)

 

“100 Jefferson Road”

 

The related Mortgage Loan is with more than one borrower, however the related
borrowers are not required to prepare combined financial statements.

 

 

 

 

 

(B)(28)
(Financial Reporting and Rent Rolls)

 

“The Grand Hotel”

 

Under the terms of the related Loan Documents, the related borrower is required
to deliver rent rolls only upon request, but not monthly and/or quarterly.

 

 

 

 

 

(B)(30)
(Due on Sale or Encumbrance)

 

“100 Jefferson Road”

 

The related Loan Documents permit a change of control pursuant to the exercise
of the Harbor Group International entities’ rights under the joint venture
agreement so long as certain conditions are satisfied, including certain Harbor
Group International entities are required to control the related borrower and
maintain a certain ownership interest in the related borrower, and the Harbor
Group International entities are required to deliver a replacement guaranty.

 

 

 

 

 

(B)(30)
(Due on Sale or Encumbrance)

 

“St. Jean Apartments”

 

Permitted transfers include specified transfers of interests between the joint
venture members of the related borrower, as more specifically described in the
related Loan Documents.

 

 

 

 

 

(B)(30)
(Due on Sale or Encumbrance)

 

“Andover Landing”

 

The related borrower may, without Lender’s consent, make certain immaterial
transfers of unimproved, non-income producing portions of the related Mortgaged
Property to governmental authorities for dedication or public use and grant
easements in the ordinary course of business, as more particularly described in
the related Loan Documents.

 

 

 

 

 

(B)(30)
(Due on Sale or Encumbrance)

 

“The Quinn at Westchase”

 

The related Loan Documents permit a specified buyout or removal of one joint
venture member of the related borrower by another joint venture member of the
related borrower, pursuant to the terms of the related joint venture agreement
and subject to certain conditions contained in the related Loan Documents,
without Lender consent provided that all conditions to such buyout or removal
contained in the loan agreement are satisfied (i.e. putting up a replacement
guarantor, replacing the affiliated manager with a new property manager,
delivery of opinions, etc.).

 

Schedule (1)(a)-11

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(30)
(Due on Sale or Encumbrance)

 

“The Bloc”

 

The related Loan Documents permit a sale or merger of Preferred Apartment
Communities, Inc. to or with a qualified public company, provided that
(i) either Preferred Apartment Communities, Inc., Preferred Apartment
Communities Operating Partnership, L.P., or such qualified public company
(a) directly or indirectly control the related borrower and (b) owns a direct or
indirect 51% or more interest of the related borrower after such sale, (ii) the
related borrower remains a special purpose vehicle, (iii) if the related
guarantor is no longer under common control with the related borrower as a
result of such sale, a satisfactory replacement guarantor has assumed all of the
obligations under the related guaranty and environmental indemnity, (iv) such
qualified public company is a qualified transferee pursuant to the related Loan
Documents, and (v) certain other conditions to such public sale contained in the
related loan agreement.

 

 

 

 

 

(B)(30)
(Due on Sale or Encumbrance)

 

“Gramercy Plaza”

 

Under the related Loan Documents, AIM Torrance Office LLC has the right to
remove Gramercy SB, LLC as the managing member of Preylock Gramercy Holdings,
LLC pursuant to that certain limited liability company agreement of Preylock
Gramercy Holdings, LLC for (i) bad acts and (ii) pursuant to certain buy/sell
rights triggered by (A) deadlock, (B) at any time following 6 months after the
effective date or (C) if the related Mortgaged Property has achieved a 70%
occupancy rate.

 

 

 

 

 

(B)(30)
(Due on Sale or Encumbrance)

 

“500 EJC”

 

The related Loan Documents permit a removal of one joint venture partner by the
other joint venture partner pursuant to the terms of the joint venture agreement
and subject to certain conditions contained in the related Loan Documents
without Lender consent, provided that all conditions to such buyout or removal
contained in the loan agreement are satisfied (i.e. putting up a pre-approved
replacement guarantor who satisfies the net worth and liquidity covenants in the
guaranty and delivers an anti-money laundering letter with respect to such
replacement guarantor, replacing any affiliated manager with a new property
manager, delivery of opinions, etc.).

 

 

 

 

 

(B)(31)
(Single Purpose Entity)

 

“Snow King Resort”
“Mill and Main”
“Vantage on the Park”
“Moxy Hotel”
“446 West 14th Street”

 

The single-purpose entity is a recycled single-purpose entity.

 

Schedule (1)(a)-12

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(B)(31)
(Single Purpose Entity)

 

“The Bloc”
“The Grand Hotel”
“Pueblo del Sol”
“Vantage on the Park”
“500 EJC”
“Wilton Shoppes”

 

The balance of the related Commercial Real Estate Loan exceeds $20 million,
however, a non-consolidation opinion was not obtained at origination.

 

 

 

 

 

(B)(33)
(Floating Interest Rates)

 

All Collateral Interests

 

The interest rate can be based on an “Alternative Index,” “Static LIBOR Rate,”
“Prime Rate,” or “Substitute Rate” (each as defined in the related Loan
Documents) instead of LIBOR under certain circumstances.

 

 

 

 

 

(B)(34)
(Ground Leases)

 

“100 Jefferson Road”

 

The Mortgaged Property consists of property owned in fee by one of the related
mortgagors and a leasehold interest held in such property on the roof pursuant
to a rooftop lease by the other related mortgagor.

 

 

 

 

 

(B)(34)(j)
(Ground Leases)

 

“Moxy Hotel”

 

The related ground lease estoppel provides that any proceeds payable in the
event of casualty or any condemnation award attributable to the interests of the
related borrower must be paid over to Lender (or a trustee) and disbursed in
accordance with the related security instrument.

 

 

 

 

 

(B)(34)
(Ground Leases)

 

“100 Park”

 

(b) The related master ground lease does not contain a prohibition on amendment,
however, the related Loan Documents provide for an event of default if such
master ground lease is amended in a materially adverse way.

(f) The master ground lease estoppel confirms there are no defaults under the
master ground lease but notes that the tenant thereunder has not delivered
certain project close-out documentation which could, with the passage of time,
become an event of default. Borrower has a post-closing obligation to deliver
this documentation which includes, as-built surveys for the hotel and apartment
components, as built plans and specs for the hotel, retail and apartment
components, copies of final lien releases from general contractors and
subcontractors ($50,000 or more) and copies of the title policy endorsements to
the ground lessee’s title policy regarding mechanic’s and materialman’s liens
for all components, copies of warranties obtained for the subprojects from the
general contractor(s) as well as for any particular piece of equipment or
component of the work which required a separate warranty, and upon delivery of
these items the

 

Schedule (1)(a)-13

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

 

 

 

 

related borrower is obligated to deliver a clean estoppel from the landlord
under the master ground lease.

(j)  Per the related ground lease, any amounts under $250,000 are held by the
related borrower and any amounts over $250,000 are held by a national bank
selected by the related borrower from the three national banks then doing
business in Houston, Harris County, Texas, which have the largest aggregate
amount of capital and surplus.

 

 

 

 

 

(B)(34)(j)
(Ground Leases)

 

“One Commerce”

 

The Mortgaged Property is comprised of three parcels of property, two of which
are each subject to ground lease. The part of the Mortgaged Property consisting
of an office tower is subject to a ground lease, and the related borrower has an
option to purchase the fee interest in the leased premises for $1,000. The part
of the Mortgaged Property consisting of a parking garage is subject to a ground
sublease, and the related borrower has an option to purchase the fee interest in
the leased premises subject to payment of any amounts outstanding under a
certain bond financing obtained by the ground sublessor (which amount, as of the
origination of the related Commercial Real Estate Loan, was equal to
$1,870,880.50).

 

 

 

 

 

(B)(39)
(Organization of Borrower

 

“Flats on LaSalle”
“100 Park”

 

The related borrower under the Flats on LaSalle Loan Documents and the related
borrower under the 100 Park Loan Documents are affiliates of one another.

 

 

 

 

 

(B)(39)
(Organization of Borrower

 

“Alpine Creek Apartments”
“One Pine Apartments”

 

The related borrower under the Alpine Creek Apartments Loan Documents and the
related borrower under the One Pine Apartments Loan Documents are affiliates of
one another.

 

 

 

 

 

(B)(40)
(Environmental Conditions)

 

“The Meier & Frank Building”
“Shippan Landing”
“St. Paul Place”
“One Union Center”
“St. Jean Apartments”
“Andover Landing”
“South City Plaza”
“Moxy Hotel”
“Pueblo del Sol”

 

The Phase I environmental reports for the related Mortgaged Properties are dated
more than twelve months prior to the Cut-Off Date.

 

 

 

 

 

(C)(6)

 

“St. Paul Place”
“Andover Landing”

 

The related Mezzanine Loan is not a first priority mortgage lien but rather a
subordinate loan.

 

Schedule (1)(a)-14

--------------------------------------------------------------------------------



 

Representation
and Warranty

 

Property Name

 

Exception

(Lien; Valid Assignment)

 

 

 

 

 

 

 

 

 

(C)(9)
(Payment Procedure)

 

“St. Paul Place”

 

Unless there is an event of default under the related Mortgage Loan, any funds
remaining after payment of all amounts due under the related Loan Documents
during a “Cash Sweep Period” (as defined in the related Loan Documents)
(following the payment to mezzanine lender amounts due under the Mezzanine Loan)
are held by the holder or servicer of the related Mortgage Loan in a reserve
account as collateral for the related Mortgage Loan.

 

 

 

 

 

(C)(13)
(No Holdbacks)

 

“St. Paul Place”

 

The related Mezzanine Loan has not been fully funded and the Mezzanine Loan
documents contemplate future funding of the Mezzanine Loan subject to
satisfaction of the conditions set forth in the Mezzanine Loan documents. The
holder of the future funding pari passu participation interest in the Mezzanine
Loan, has the obligation to fund such future advances.

 

Schedule (1)(a)-15

--------------------------------------------------------------------------------



 

SCHEDULE 1(b) TO EXHIBIT B

 

EXISTING MEZZANINE DEBT

 

Collateral Interests with Existing Mezzanine Debt included as a part of the
Collateral Interest:

 

St. Paul Place

 

Andover Landing

 

Collateral Interests with Existing Mezzanine Debt included as a part of the
Collateral Interest:

 

None

 

Schedule 1(b)-1

--------------------------------------------------------------------------------



 

SCHEDULE 1(c) TO EXHIBIT B

 

FUTURE MEZZANINE DEBT

 

None.

 

Schedule 1(c)-1

--------------------------------------------------------------------------------



 

SCHEDULE 1(d) TO EXHIBIT B

 

CROSSED COMMERCIAL REAL ESTATE LOANS

 

None.

 

Schedule 1(d)-1

--------------------------------------------------------------------------------



 

EXHIBIT C

 

FORM OF SUBSEQUENT TRANSFER INSTRUMENT

 

THIS SUBSEQUENT TRANSFER INSTRUMENT is made as of [DATE] between GPMT Seller
LLC, a Delaware limited liability company (the “Seller”) and GPMT
2019-FL2, Ltd., an exempted company incorporated with limited liability under
the laws of the Cayman Islands (the “Issuer”) and Granite Point Mortgage Trust
Inc. (“GPMT”).

 

In accordance with the Collateral Interest Purchase Agreement (the “Agreement”)
dated as of February 28, 2019, between the Seller, the Issuer and GPMT, the
Seller does hereby transfer, assign, set over and otherwise convey, as of the
date hereof, without recourse, to the Issuer or directly to the Issuer as its
designee all of its right, title and interest in the Collateral Interest
identified on Schedule A attached hereto which shall supplement Exhibit A to the
Agreement, and any and all rights to receive payments on or with respect to the
Collateral Interests after the date hereof (other than payments due before the
date hereof, which shall belong to and promptly be remitted to the Seller).

 

Except as set forth on Schedule B attached hereto, the Seller hereby reaffirms
that all of the representations and warranties made by it in Section 4 of the
Agreement, relating to itself and the Collateral Interests are true and correct
as of the date hereof.  The Seller further represents, warrants and confirms the
satisfaction of the conditions precedent specified in Section 3 of the
Agreement.  GPMT reaffirms that all of the representations and warranties made
by it in Section 4(k) of the Agreement are true and correct as of the date
hereof.  In addition, each party hereby represents and warrants to the other
party that (i) it is duly organized and validly existing as an entity under the
laws of the jurisdiction in which it is chartered or organized, (ii) it has the
requisite organization power and authority to enter into and perform this
Subsequent Transfer Instrument, and (iii) this Subsequent Transfer Instrument
has been duly authorized by all necessary organizational action, has been duly
executed by one or more duly authorized officers and is the valid and binding
agreement of such party enforceable against such party in accordance with its
terms.

 

The purchase price and Cut-off Date with respect to the Collateral Interests
transferred hereby are each set forth on Schedule A hereto.

 

All capitalized terms used herein and not otherwise defined shall have the
meanings given them in the Agreement.

 

As supplemented by this Subsequent Transfer Instrument, the Agreement is in all
respects ratified and confirmed and the Agreement as so supplemented, shall be
read, taken and construed as one and the same instrument.

 

This Subsequent Transfer Instrument shall be construed in accordance with the
laws of the State of New York.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Subsequent Transfer
Instrument to be duly executed as of the date first written above.

 

 

GPMT SELLER LLC, as Seller

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GPMT 2019-FL2, LTD., as Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

GRANITE POINTE MORTGAGE TRUST INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

LIST OF COLLATERAL INTERESTS

 

Name

 

Purchase Price

 

Cut-off Date

 

Retained Interest

 

[            ]

 

$

[            ]

 

[            ]

 

$

[            ]

 

 

--------------------------------------------------------------------------------



 

SCHEDULE B

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

Rep. No. on
Exhibit B

 

Mortgaged Property

 

Description of Exception

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------